--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





Credit Agreement
 
Dated as of November 18, 2010
 
among
 
CTS Corporation,
 
the Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto,
 
Harris N.A.,
as L/C Issuer
 
and
 
Harris N.A.
as Administrative Agent

--------------------------------------------------------------------------------


BMO Capital Markets,
as Sole Book Runner and Co-Lead Arranger
 
and
 
Bank of America, N.A.,
as Co-Lead Arranger and Syndication Agent


 
 

--------------------------------------------------------------------------------

 

Table of Contents


Section
Heading
 
SECTION 1.
THE CREDIT FACILITIES
1
Section 1.1.
Revolving Credit Commitments
1
Section 1.2.
Letters of Credit
1
Section 1.3.
Applicable Interest Rates
5
Section 1.4.
Minimum Borrowing Amounts; Maximum Eurodollar Loans
7
Section 1.5.
Manner of Borrowing Loans and Designating Applicable Interest Rates
7
Section 1.6.
Interest Periods
9
Section 1.7.
Maturity of Loans
10
Section 1.8.
Prepayments
10
Section 1.9.
Default Rate
10
Section 1.10.
Evidence of Indebtedness
11
Section 1.11.
Funding Indemnity
12
Section 1.12.
Commitment Terminations
12
Section 1.13.
Substitution of Lenders
13
Section 1.14.
Swing Loans
13
Section 1.15.
Increase in Commitments
15
Section 1.16.
Defaulting Lender
15
     
SECTION 2
FEES
6
Section 2.1.
Fees
16
     
SECTION 3
PLACE AND APPLICATION OF PAYMENTS
17
Section 3.1.
Place and Application of Payments
17
     
SECTION 4
THE GUARANTIES
18
Section 4.1.
Guaranties
18
Section 4.2.
Further Assurances
18
     
SECTION 5
DEFINITIONS; INTERPRETATION
19
Section 5.1.
Definitions
19
Section 5.2.
Interpretation
33
Section 5.3.
Change in Accounting Principles
33
     
SECTION 6
REPRESENTATIONS AND WARRANTIES
34
Section 6.1.
Organization and Qualification
34
Section 6.2.
Subsidiaries
34
Section 6.3.
Authority and Validity of Obligations
34
Section 6.4.
Use of Proceeds; Margin Stock
35
Section 6.5.
Financial Reports
35
Section 6.6.
No Material Adverse Change
35
Section 6.7.
Full Disclosure
36
Section 6.8.
Trademarks, Franchises, and Licenses
36
Section 6.9.
Governmental Authority and Licensing
36
Section 6.10.
Good Title
36
Section 6.11.
Litigation and Other Controversies
36
Section 6.12.
Taxes
36
Section 6.13.
Approvals
37
Section 6.14.
Affiliate Transactions
37
Section 6.15.
Investment Company
37
Section 6.16.
ERISA
37
Section 6.17.
Compliance with Laws
37
Section 6.18.
Other Agreements
38
Section 6.19.
Solvency
38
Section 6.20.
No Default
38
Section 6.21.
OFAC
38
     
SECTION 7.
CONDITIONS PRECEDENT
39
Section 7.1.
All Credit Events
39
Section 7.2.
Initial Credit Event
39
     
SECTION 8.
COVENANTS
41
Section 8.1.
Maintenance of Business
41
Section 8.2.
Maintenance of Properties
41
Section 8.3.
Taxes and Assessments
41
Section 8.4.
Insurance
41
Section 8.5.
Financial Reports
41
Section 8.6.
Inspection
43
Section 8.7.
Borrowings and Guaranties
44
Section 8.8.
Liens
44
Section 8.9.
Investments, Acquisitions, Loans and Advances
46
Section 8.10.
Mergers, Consolidations and Sales
48
Section 8.11.
Maintenance of Subsidiaries
49
Section 8.12.
Dividends and Certain Other Restricted Payments
49
Section 8.13.
ERISA
50
Section 8.14.
Compliance with Laws
50
Section 8.15.
Burdensome Contracts With Affiliates
51
Section 8.16.
No Changes in Fiscal Year
51
Section 8.17.
Formation of Subsidiaries
51
Section 8.18.
Change in the Nature of Business
51
Section 8.19.
Use of Loan Proceeds
51
Section 8.20.
No Restrictions
51
Section 8.21.
Compliance with OFAC Sanctions Programs
52
Section 8.22.
Leverage Ratio
52
Section 8.23.
Fixed Charge Coverage Ratio
52
     
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES
52
Section 9.1.
Events of Default
52
Section 9.2.
Non-Bankruptcy Defaults
54
Section 9.3.
Bankruptcy Defaults
55
Section 9.4.
Collateral for Undrawn Letters of Credit
55
Section 9.5.
Notice of Default
56
Section 9.6.
Expenses
56
     
SECTION 10.
CHANGE IN CIRCUMSTANCES
56
Section 10.1.
Change of Law
56
Section 10.2.
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
56
Section 10.3.
Increased Cost and Reduced Return
57
Section 10.4.
Lending Offices
58
Section 10.5.
Discretion of Lender as to Manner of Funding
59
     
SECTION 11.
THE ADMINISTRATIVE AGENT
59
Section 11.1.
Appointment and Authorization of Administrative Agent
59
Section 11.2.
Administrative Agent and its Affiliates
59
Section 11.3.
Action by Administrative Agent
59
Section 11.4.
Consultation with Experts
60
Section 11.5.
Liability of Administrative Agent; Credit Decision
60
Section 11.6.
Indemnity
61
Section 11.7.
Resignation of Administrative Agent and Successor Administrative Agent
61
Section 11.8.
L/C Issuer.
62
Section 11.9.
Designation of Additional Agents
62
     
SECTION 12.
THE GUARANTEES
62
Section 12.1.
The Guarantees
62
Section 12.2.
Guarantee Unconditional
63
Section 12.3.
Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances
64
Section 12.4.
Subrogation
64
Section 12.5.
Waivers
64
Section 12.6.
Limit on Recovery
64
Section 12.7.
Stay of Acceleration
64
Section 12.8.
Benefit to Guarantors
65
Section 12.9.
Guarantor Covenants
65
     
SECTION 13.
MISCELLANEOUS
65
Section 13.1.
Withholding Taxes
65
Section 13.2.
No Waiver, Cumulative Remedies
67
Section 13.3.
Non-Business Days
67
Section 13.4.
Documentary Taxes
67
Section 13.5.
Survival of Representations
67
Section 13.6.
Survival of Indemnities
67
Section 13.7.
Sharing of Set-Off
67
Section 13.8.
Notices
68
Section 13.9.
Counterparts
68
Section 13.10.
Successors and Assigns
68
Section 13.11.
Participants
68
Section 13.12.
Assignments
69
Section 13.13.
Amendments
71
Section 13.14.
Headings
72
Section 13.15.
Costs and Expenses; Indemnification
72
Section 13.16.
Set-off
72
Section 13.17.
Entire Agreement
73
Section 13.18.
Governing Law
73
Section 13.19.
Severability of Provisions
73
Section 13.20.
Excess Interest
73
Section 13.21.
Lender’s Obligations Several
74
Section 13.22.
Submission to Jurisdiction; Waiver of Jury Trial
74
Section 13.23.
Confidentiality
74
Section 13.24.
USA Patriot Act
75
       
Signature Page
S-1



 


 
 

--------------------------------------------------------------------------------

 

Credit Agreement
This Credit Agreement is entered into as of November 18, 2010, by and among
CTS Corporation, an Indiana corporation (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the several financial institutions from time to time party to
this Agreement, as Lenders, Harris N.A., as L/C Issuer, and Harris N.A., as
Administrative Agent as provided herein.  All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.
Preliminary Statement
The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.
Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


  Section 1.
The Credit Facilities.



    Section 1.1. Revolving Credit Commitments.  Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively for all
the Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from time to
time on a revolving basis up to the amount of such Lender’s Revolving Credit
Commitment, subject to any reductions thereof pursuant to the terms hereof,
before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans, Swing Loans, and L/C Obligations at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time.  Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages.  As provided in
Section 1.5(a) hereof, the Borrower may elect that each Borrowing of Revolving
Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.


    Section 1.2. Letters of Credit.  (a) General Terms.  Subject to the terms
and conditions hereof, as part of the Revolving Credit, the L/C Issuer shall
issue standby and commercial letters of credit (each a “Letter of Credit”) for
the Borrower’s account and/or for the account of the Borrower and/or one or more
of its Subsidiaries in an aggregate undrawn face amount up to the L/C
Sublimit.  Notwithstanding anything herein to the contrary, those certain
letters of credit issued for the account of the Borrower by Harris N.A. and
listed on Schedule 1.2 hereof (the “Existing Letters of Credit”) shall each
constitute a “Letter of Credit” herein for all purposes of this Agreement with
the Borrower as the applicant therefor, to the same extent, and with the same
force and effect as if the Existing Letters of Credit had been issued under this
Agreement at the request of the Borrower.  Each Letter of Credit shall be issued
by the L/C Issuer, but each Lender shall be obligated to reimburse the L/C
Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.
 
(b)Applications.  At any time before the Revolving Credit Termination Date, the
L/C Issuer shall, at the request of the Borrower, issue one or more Letters of
Credit in U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer,
with expiration dates no later than the earlier of 12 months from the date of
issuance (or which are cancelable not later than 12 months from the date of
issuance and each renewal) and 30 days prior to the Revolving Credit Termination
Date, in an aggregate face amount as set forth above, upon the receipt of an
application duly executed by the Borrower and, if such Letter of Credit is for
the account of one of its Subsidiaries, such Subsidiary, in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  Notwithstanding anything contained in any Application
to the contrary:  (i) the Borrower shall pay fees in connection with each Letter
of Credit as set forth in Section 2.1 (b) hereof, (ii) except as otherwise
provided in Section 1.8 or 1.16 hereof, before the occurrence of an Event of
Default, the L/C Issuer will not call for the funding by the Borrower of any
amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if the L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
Borrower’s obligation to reimburse the L/C Issuer for the amount of such drawing
shall bear interest (which the Borrower hereby promises to pay) from and after
the date such drawing is paid until the Business Day following the date such
drawing is paid at a rate per annum equal to the Applicable Margin plus the Base
Rate from time to time in effect (computed on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed) and thereafter
at a rate per annum equal to the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed).  If the
L/C Issuer issues any Letter of Credit with an expiration date that is
automatically extended unless the L/C Issuer gives notice that the expiration
date will not so extend beyond its then scheduled expiration date, unless the
Required Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give
such notice of non-renewal before the time necessary to prevent such automatic
extension if before such required notice date:  (i) the expiration date of such
Letter of Credit if so extended would be after the Revolving Credit Termination
Date, (ii) the Revolving Credit Commitments have been termi­nated, or (iii) a
Default or an Event of Default exists and the Administrative Agent, at the
request or with the consent of the Required Lenders, has given the L/C Issuer
instructions not to so permit the extension of the expiration date of such
Letter of Credit.  The L/C Issuer agrees to issue amendments to the Letter(s) of
Credit increasing the amount, or extending the expiration date, thereof at the
request of the Borrower subject to the conditions of Section 7 hereof and the
other terms of this Section 1.2.  Notwithstanding anything contained herein to
the contrary, the L/C Issuer shall be under no obligation to issue, extend or
amend any Letter of Credit if a default of any Lender’s obligations to fund
under Section 1.3(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements with the Borrower
or such Lender satisfactory to the L/C Issuer to eliminate the L/C Issuer’s risk
with respect to such Lender.


(c)The Reimbursement Obligations.  Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
to be paid in immediately available funds at the Administrative Agent’s
principal office in Chicago, Illinois or such other office as the Administrative
Agent may designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds).  If the Borrower
does not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 1.2(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.2(e) below.


(d)     Obligations Absolute.  The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer ; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer ’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the L/C Issuer (as finally determined by a court of competent
jurisdiction), the L/C Issuer shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.  
 
(e)The Participating Interests.  Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimburse­ment Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.2(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recap­tured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day.  Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder.  
The several obligations of the Participating Lenders to the L/C Issuer under
this Section 1.2 shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment which any Participating Lender may have or
have had against the Borrower, the L/C Issuer, the Administrative Agent, any
Lender or any other Person whatsoever except in the case of the gross negligence
or willful misconduct of the L/C Issuer.  Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Revolving Credit Commitment of
any Lender, and each payment by a Participating Lender under this Section 1.2
shall be made without any offset, abatement, withholding or reduction
whatsoever.  
 
(f)Indemnification.  The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that the L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it.  The obligations of the Participating Lenders
under this Section 1.2(f) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
 
(g)Manner of Requesting a Letter of Credit.  The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
reasonably acceptable to the Administrative Agent and the L/C Issuer.  The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice (and the L/C Issuer shall be entitled to
assume that the conditions precedent to any such issuance, extension, amendment
or increase have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders) and the L/C Issuer shall promptly
notify the Administrative Agent and the Lenders of the issuance of the Letter of
Credit so requested.
 
    Section 1.3. Applicable Interest Rates.  (a) Base Rate Loans.  Subject to
the provisions of Section 1.9, each Base Rate Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed) on the unpaid principal amount thereof from the
date such Loan is advanced, continued or created by conversion from a Eurodollar
Loan until such Loan is repaid at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable on the
last day of such Interest Period and at maturity (whether by acceleration or
otherwise).
 
“Base Rate” means, for any day, the rate per annum equal to the greatest
of:  (a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate as in effect
on such day, with any change in the Base Rate resulting from a change in said
prime commercial rate to be effective as of the date of the relevant change in
said prime commercial rate (it being acknowledged and agreed that such rate may
not be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the
rate determined by the Administrative Agent to be the average (rounded upward,
if necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to
the Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined,
plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for such day plus 1.00%.  As
used herein, the term “LIBOR Quoted Rate” means, for any day, the rate per annum
equal to the quotient of (i) the rate per annum (rounded upwards, if necessary,
to the next higher one hundred-thousandth of a percentage point) for deposits in
U.S. Dollars for a one-month interest period which appears on the LIBOR01 Page
as of 11:00 a.m. (London, England time) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) divided by (ii) one (1)
minus the Eurodollar Reserve Percentage.
 
(b)Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and the actual number of days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced, continued or
created by conversion from a Base Rate Loan until maturity (whether by
acceleration or otherwise) at a rate per annum equal to the sum of the
Applicable Margin plus the Adjusted LIBOR applicable for such Interest Period,
payable on the last day of the Interest Period and at maturity (whether by
acceleration or otherwise), and, if the applicable Interest Period is longer
than three months, on each day occurring every three months after the
commencement of such Interest Period.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
 
Adjusted LIBOR=                                 LIBOR                     
 1 - Eurodollar Reserve Percentage
 
“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United States residents),
subject to any amendments of such reserve requirement by such Board or its
successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the Eurodollar Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D.  The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made by the Administrative Agent
as part of such Borrowing.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.
 
“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).
 
(c)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.  
 
    Section 1.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans.  Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $1,000,000 or such greater amount which is an integral multiple of
$100,000.  Each Borrowing of Eurodollar Loans advanced, continued or converted
shall be in an amount equal to $2,000,000 or such greater amount which is an
integral multiple of $100,000.  Without the Administrative Agent’s consent,
there shall not be more than ten (10) Borrowings of Eurodollar Loans outstanding
under the Revolving Credit at any one time; provided that not more than two (2)
of such Borrowings shall have an Interest Period of one week.  
 
    Section 1.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates.  (a) Notice to the Administrative Agent.  The Borrower shall give notice
to the Administrative Agent by no later than 12:00 noon (Chicago time):  (i) at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date the
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans.  The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing.  Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing contained in Section 1.4 hereof, a portion thereof, as
follows:  (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower.  The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the
Administrative Agent.  Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 12:00 noon (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion.  All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  Upon notice to the Borrower by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to the Borrower or
Parent, without notice), no Borrowing of Eurocurrency Loans shall be advanced,
continued, or created by conversion if any Default or Event of Default then
exists. The Borrower agrees that the Administrative Agent may rely on any such
telephonic or telecopy notice given by any person the Administrative Agent in
good faith believes is an Authorized Representative without the necessity of
independent investigation and, in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
 
(b)Notice to the Lenders.  The Administrative Agent shall give prompt telephonic
or telecopy notice to each Lender of any notice from the Borrower received
pursuant to Section 1.5(a) above and, if such notice requests the Lenders to
make Eurodollar Loans, the Administrative Agent shall give notice to the
Borrower and each Lender by like means of the interest rate applicable thereto
promptly after the Administrative Agent has made such determination.
 
(c)Borrower’s Failure to Notify; Automatic Continuations and Conversions.  Any
outstanding Borrowing of Base Rate Loans shall automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 1.5(a) hereof that the Borrower intends to convert such
Borrowing, subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.8(a) hereof.  If the
Borrower fails to give notice pursuant to Section 1.5(a) hereof of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 1.5(a) hereof or, whether or not such notice has
been given, one or more of the conditions set forth in Section 7.1 for the
continuation or conversion of a Borrowing of Eurodollar Loans would not be
satisfied, and such Borrowing is not prepaid in accordance with Section 1.8(a)
hereof, such Borrowing shall automatically be converted into a Borrowing of Base
Rate Loans.  
 
(d)Disbursement of Loans.  Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois.  The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois.
 
(e)Administrative Agent Reliance on Lender Funding.  Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to:  (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
 
Section 1.6. Interest Periods.  As provided in Section 1.5(a) and 1.14 hereof,
at the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select an
Interest Period applicable to such Loans from among the available options.  The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued or created by conversion and ending:  (a) in the
case of Base Rate Loans, on the last day of the calendar quarter (i.e., the last
day of March, June, September or December, as applicable) in which such
Borrowing is advanced, continued or created by conversion (or on the last day of
the following calendar quarter if such Loan is advanced, continued or created by
conversion on the last day of a calendar quarter), (b) in the case of a
Eurodollar Loan, one week, two weeks, 1, 2, 3 or 6 months thereafter, and (c) in
the case of a Swing Loan, on the date 1 to 7 days thereafter as mutually agreed
to by the Borrower and the Administrative Agent; provided, however, that:
(a)any Interest Period for a Borrowing of Revolving Loans or Swing Loans that
otherwise would end after the Revolving Credit Termination Date shall end on the
Revolving Credit Termination Date;
(b)whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and
(c)for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.
 
Section 1.7. Maturity of Loans.  Each Revolving Loan, both for principal and
interest not sooner paid, shall mature and become due and payable by the
Borrower on the Revolving Credit Termination Date.  Each Swing Loan shall mature
and become due and payable by the Borrower on the last day of the Interest
Period applicable thereto, or if earlier, the Revolving Credit Termination Date.
 
    Section 1.8. Prepayments.  (a) Optional.  The Borrower shall have the
privilege of prepaying without premium or penalty (except as set forth in
Section 1.11 below) and in whole or in part (but, if in part, then:  (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $100,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $500,000, and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Sections 1.4 and 1.14 hereof remains outstanding) any
Borrowing of Eurodollar Loans at any time upon three (3) Business Days prior
notice by the Borrower to the Administrative Agent or, in the case of a
Borrowing of Base Rate Loans, notice delivered by the Borrower to the
Administrative Agent no later than 12:00 noon (Chicago time) on the date of
prepayment, such prepayment to be made by the payment of the principal amount to
be prepaid and, in the case of any Eurodollar Loans or Swing Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.11 hereof.  
 
(b)Mandatory.  (i) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.12 hereof, prepay the Revolving
Loans, Swing Loans, and, if necessary, prefund the L/C Obligations in accordance
with Section 9.4 hereof by the amount, if any, necessary to reduce the sum of
the aggregate principal amount of Revolving Loans, Swing Loans, and L/C
Obligations then outstanding to the amount to which the Revolving Credit
Commitments have been so reduced.  
 
(ii)Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 1.8(b) shall be made by the payment of the principal
amount to be prepaid and accrued interest thereon to the date of prepayment and,
in the case of any Eurodollar Loan or Swing Loan, together with any amounts due
the Lenders under Section 1.11 hereof.  Each prefunding of L/C Obligations shall
be made in accordance with Section 9.4 hereof.
 
(c)The Administrative Agent will promptly advise each Lender of any notice of
prepayment it receives from the Borrower.  Any amount of Revolving Loans and
Swing Loans paid or prepaid before the Revolving Credit Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid and
borrowed again.  
 
    Section 1.9. Default Rate.  Notwithstanding anything to the contrary
contained in Section 1.3 hereof, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, and letter of credit fees then owing by it
at a rate per annum equal to:
 
(a)for any Base Rate Loan or any Swing Loan bearing interest based on the Base
Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from time to
time in effect;
(b)for any Eurodollar Loan or any Swing Loan bearing interest at the Quoted
Rate, the sum of 2.0% plus the rate of interest in effect thereon at the time of
such default until the end of the Interest Period applicable thereto and,
thereafter, at a rate per annum equal to the sum of 2.0% plus the Applicable
Margin for Base Rate Loans plus the Base Rate from time to time in effect;
(c)for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.2(c) hereof with respect to such Reimbursement Obligation; and
(d)for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under the second sentence of Section 2.1(b) hereof with respect to such Letter
of Credit;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.
 
    Section 1.10. Evidence of Indebtedness.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
 
(c)The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
 
(d)Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”) or D-2 (in the case of its Swing Loans
and referred to herein as a “Swing Note”), as applicable (Revolving Notes and
Swing Note being hereinafter referred to collectively as the “Notes” and
individually as a “Note”).  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to the order of such Lender in the
amount of the relevant Commitment or Swing Line Sublimit, as
applicable.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 13.12 hereof) be represented by one or more Notes payable to the order
of the payee named therein or any assignee pursuant to Section 13.12 hereof,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.
 
    Section 1.11. Funding Indemnity.  If any Lender shall incur any loss, cost
or expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or Swing Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender, but excluding any loss of profit) as a result of:
(a)any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on a
date other than the last day of its Interest Period,
(b)any failure (because of a failure to meet the conditions of Section 7 hereof
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.5(a) or 1.14 hereof,
(c)any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
(d)any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate, absent manifest error, shall be deemed prime facie
correct.
 
    Section 1.12. Commitment Terminations.  (a) Optional Revolving Credit
Terminations.  The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days, prior written notice to the Administrative
Agent (or such shorter time period agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$5,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans, Swing Loans, and L/C Obligations then
outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit or the Swing Line Sublimit then in effect shall reduce the
L/C Sublimit and Swing Line Sublimit, as applicable, by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.
(b)Any termination of the Revolving Credit Commitments pursuant to this
Section 1.12 may not be reinstated.
(c)For the avoidance of doubt, prepayments pursuant to Sections 1.8(a) hereof
shall not result in any reduction of the Revolving Credit Commitments.
 
     Section 1.13. Substitution of Lenders.  In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 13.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or
(d) a Lender fails to consent to an amendment or waiver requested under
Section 13.13 hereof at a time when the Required Lenders have approved such
amendment or waiver (any such Lender referred to in clause (a), (b), (c), or (d)
above being hereinafter referred to as an “Affected Lender”), the Borrower may,
in addition to any other rights the Borrower may have hereunder or under
applicable law, require, at its expense, any such Affected Lender to assign, at
par, without recourse, all of its interest, rights, and obligations hereunder
(including its Revolving Credit Commitment and all of its Loans and
participation interests in Letters of Credit and other amounts at any time owing
to it hereunder and the other Loan Documents) to an Eligible Assignee specified
by the Borrower, provided that (i) such assignment shall not conflict with or
violate any law, rule or regulation or order of any court or other governmental
authority, (ii) the Borrower shall have paid to the Affected Lender all monies
(together with amounts due such Affected Lender under Section 1.11 hereof as if
the Loans owing to it were prepaid rather than assigned) other than such
principal owing to it hereunder, and (iii) the assignment is entered into in
accordance with, and subject to the consents required by, Section 13.12 hereof
(provided any assignment fees and reimbursable expenses due thereunder shall be
paid by the Borrower).
 
    Section 1.14. Swing Loans.  (a) Generally.  Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may,
in its discretion, make loans to the Borrower under the Swing Line (individually
a “Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit.  The Swing
Loans may be availed of the Borrower from time to time and borrowings thereunder
may be repaid and used again during the period ending on the Revolving Credit
Termination Date; provided that each Swing Loan must be repaid on the last day
of the Interest Period applicable thereto.  Each Swing Loan shall be in a
minimum amount of $250,000 or such greater amount which is an integral multiple
of $100,000.  
 
(b)Interest on Swing Loans.  Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to (i) the sum
of the Base Rate plus the Applicable Margin for Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days elapsed)
or (ii) the Quoted Rate (computed on the basis of a year of 360 days for the
actual number of days elapsed).  Interest on each Swing Loan shall be due and
payable prior to such maturity on the last day of each Interest Period
applicable thereto.
 
(c)Requests for Swing Loans.  The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 2:00 p.m. (Chicago
time) on the date upon which a Borrower requests that any Swing Loan be made, of
the amount and date of such Swing Loan, and the Interest Period requested
therefor.  The Administrative Agent shall promptly advise the Swing Line Lender
of any such notice received from the Borrower.  Within 30 minutes after
receiving such notice, the Swing Line Lender may in its discretion quote an
interest rate to the Borrower at which the Swing Line Lender would be willing to
make such Swing Loan available to the Borrower for the Interest Period so
requested (the rate so quoted for a given Interest Period being herein referred
to as “Quoted Rate”).  The Borrower acknowledges and agrees that the interest
rate quote is given for immediate and irrevocable acceptance.  If the Borrower
does not so immediately accept the Quoted Rate for the full amount requested by
the Borrower for such Swing Loan, the Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect.  Subject to
the terms and conditions hereof, the proceeds of such Swing Loan shall be made
available to the Borrower on the date so requested at the offices of the Swing
Line Lender in Chicago, Illinois.  Anything contained in the foregoing to the
contrary notwithstanding the undertaking of the Swing Line Lender to make Swing
Loans shall be subject to all of the terms and conditions of this Agreement;
provided that the Swing Line Lender shall not advance any Swing Loan if it shall
have received prior to 2:00 p.m. on the date of the proposed Swing Loan
Borrowing a notice from the Administrative Agent or the Required Lenders that
one or more of the conditions precedent contained in Section 7.2 hereof is not
then satisfied.
 
(d)Refunding Loans.  In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
the Borrower, request each Lender to make a Revolving Loan in the form of a Base
Rate Loan in an amount equal to such Lender’s Revolver Percentage of the amount
of the Swing Loans outstanding on the date such notice is given.  Unless an
Event of Default described in Section 9.1(j) or 9.1(k) hereof exists with
respect to the Borrower, regardless of the existence of any other Event of
Default, each Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent for the account of the Swing Line Lender,
in immediately available funds, at the Administrative Agent’s principal office
in Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given.  The proceeds of such Borrowing of
Revolving Loans to the Swing Line Lender to repay the outstanding Swing Loans.
 
(e)Participations.  If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.14(d) hereof
above (because an Event of Default described in Section 9.1(j) or 9.1(k) hereof
exists with respect to the Borrower or otherwise), such Lender will, by the time
and in the manner such Revolving Loan was to have been funded to the
Administrative Agent, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans.  Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Swing Line Lender its participation in such Loan.  The several obligations of
the Lenders under this Section shall be absolute, irrevocable and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against the Borrower, any other Lender or any other Person
whatsoever.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitments of any Lender, and each payment
made by a Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
    Section 1.15. Increase in Commitments.  The Borrower may, with the written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), increase the aggregate amount of the Revolving Credit
Commitments by delivering a Commitment Amount Increase Request at least five
(5) Business Days prior to the desired effective date of such increase (the
“Commitment Amount Increase”) identifying an additional Lender (or additional
Revolving Credit Commitments for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (i) any increase of the aggregate amount
of the Revolving Credit Commitments to an amount in excess of $200,000,000 will
require the approval of the Required Lenders, and (ii) any increase of the
aggregate amount of the Revolving Credit Commitments shall be in an amount not
less than $10,000,000.  The effective date of the Commitment Amount Increase
shall be agreed upon by the Borrower and the Administrative Agent.  Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance Loans in an amount sufficient such that after giving effect to its
Loans each Bank shall have outstanding its pro rata share of Loans.  It shall be
a condition to such effectiveness that (i) either no Eurodollar Loans be
outstanding on the date of such effectiveness or the Borrower pays any
applicable breakage cost under Section 1.11 hereof incurred by any Lender
resulting from the repayment of its Loans and (ii) the Borrower shall not have
terminated any portion of the Revolving Credit Commitments pursuant to
Section 1.14 hereof.  The Borrower agrees to pay any reasonable expenses of the
Administrative Agent relating to any Commitment Amount
Increase.  Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to increase its Revolving Credit Commitment and no Lender’s
Revolving Credit Commitment shall be increased without its consent thereto, and
each Lender may at its option, unconditionally and without cause, decline to
increase its Revolving Credit Commitment.
 
    Section 1.16. Defaulting Lender.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then (a) during any Defaulting Lender Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents and such Defaulting Lender’s
Revolving Credit Commitment shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Revolving Credit Commitment, an extension of the maturity date of
such Lender’s Loans or other Obligations, a reduction in the amount of any
principal of any Obligation hereunder owing to such Lender or any amendment
which affects solely such Lender without such Lender’s consent); (b) to the
extent permitted by applicable law, until such time as the Defaulting Lender
Excess with respect to such Defaulting Lender shall have been reduced to zero,
any voluntary prepayment of the Loans shall, if the Administrative Agent so
directs at the time of making such voluntary prepayment, be applied to the Loans
of other Lenders as if such Defaulting Lender had no Loans outstanding; (c) such
Defaulting Lender’s Revolving Credit Commitment and outstanding Loans shall be
excluded for purposes of calculating any commitment fee payable to Lenders
pursuant to Section 2.1 hereof in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 hereof with
respect to such Defaulting Lender’s Revolving Credit Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender (and any
Letter of Credit fee otherwise payable to a Lender who is a Defaulting Lender
shall instead be paid to the L/C Issuer for its use and benefit); (d) the
utilization of Revolving Credit Commitment as at any date of determination shall
be calculated as if such Defaulting Lender had funded all Loans of such
Defaulting Lender; and (e) if so requested by the L/C Issuer at any time during
the Defaulting Lender Period with respect to such Defaulting Lender, the
Borrower shall deliver to the Administrative Agent cash collateral in an amount
equal to such Defaulting Lender’s Revolver Percentage of L/C Obligations then
outstanding (to be held by the Administrative Agent as set forth in Section 9.4
hereof).  No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 1.16, performance by the Borrower of its obligations hereunder and the
other Loan Documents shall not be excused or otherwise modified as a result of
the operation of this Section 1.16.  The rights and remedies against a
Defaulting Lender under this Section 1.16 are in addition to other rights and
remedies which the Borrower may have against such Defaulting Lender and which
the Administrative Agent or any Lender may have against such Defaulting Lender.
 
  Section 2.
Fees.

 
     Section 2.1. Fees.  (a) Revolving Credit Commitment Fee.  The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed) on the
average daily Unused Revolving Credit Commitments.  Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.
 
(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.2 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Revolver Percentages, a letter of credit
fee at a rate per annum equal to the Applicable Margin (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
face amount of Letters of Credit outstanding during such quarter.  In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment and other
administrative fees for each Letter of Credit.  Such standard fees referred to
in the preceding sentence may be established by the L/C Issuer from time to time
as notified to the Borrower in writing.
 
(c)Administrative Agent Fees.  The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated October 15, 2010 or
as otherwise agreed to in writing between them.
 
  Section 3.
Place and Application of Payments.

 
     Section 3.1. Place and Application of Payments.  All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto.  Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day.  All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that the Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.
 
Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations by the Administrative Agent
or any of the Lenders after acceleration or the final maturity of the
Obligations or termination of the Commitments as a result of an Event of Default
shall be remitted to the Administrative Agent and distributed as follows:
(a)first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event all costs and expenses of a character which the
Borrower has agreed to pay the Administrative Agent under Section 13.15 hereof
(such funds to be retained by the Administrative Agent for its own account
unless it has previously been reimbursed for such costs and expenses by the
Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);
(b)second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each Person to which such sums are due;
(c)third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and any Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and, in the case of Hedging Liability, their Affiliates to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each Person to which
such sums are due;
(d)fourth, to the payment of all other unpaid Obligations to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each Person to
which such sums are due; and
(e)fifth, to the Borrower or whoever else may be lawfully entitled thereto.
 
  Section 4.
The Guaranties.

 
      Section 4.1. Guaranties.  The payment and performance of the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability shall at all
times be guaranteed by such direct and indirect Subsidiaries of the Borrower as
are from time to time required to become Guarantors hereunder pursuant to
Section 12 hereof pursuant to one or more guaranty agreements or Additional
Guarantor Supplements, each in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties”);
provided, however, that a Foreign Subsidiary shall not be required to be a
guarantor hereunder.
 
    Section 4.2. Further Assurances.  In the event the Borrower or any
Subsidiary forms or acquires any other Subsidiary after the date hereof, the
Borrower shall promptly upon such formation or acquisition cause such newly
formed or acquired Subsidiary to execute a Guaranty or Additional Guarantor
Supplement as the Administrative Agent may then require in accordance with
Section 12, and the Borrower shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
 
  Section 5.
Definitions; Interpretation.

 
     Section 5.1. Definitions.  The following terms when used herein shall have
the following meanings:
 
“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary prior to such acquisition), or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary prior
to such acquisition) provided that the Borrower or the Subsidiary is the
surviving entity.
“Additional Guarantor Supplement” means an Additional Guarantor Supplement in
the form of Exhibit G hereto.
“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus (a) the sum of all amounts deducted in arriving at such Net Income
amount in respect of (i) Interest Expense for such period, (ii) federal, state,
and local income taxes for such period, (iii) depreciation of fixed assets and
amortization of intangible assets for such period, (iv) non-cash charges
(including, without limitation, option expenses), (b) up to $5,000,000 in any
four fiscal quarter period (but in no event more than $20,000,000 in the
aggregate from the Closing Date) of restructuring expenses paid in cash or
charges relating to disputes with customers (c) restructuring expenses paid in
cash during such period in connection with Permitted Acquisitions not to exceed
5% of Adjusted EBITDA for such period (calculated without giving effect to this
clause (c)), and (d) an amount calculated by the Borrower and approved by the
Administrative Agent in its reasonable discretion equal to the Adjusted EBITDA
(calculated without giving effect to this clause (d)) of the Persons or assets
which are the subject of each Permitted Acquisition as if such Permitted
Acquisition was completed on the first day of such period to the extent not
subsequently sold or otherwise disposed of during such period minus to the
extent included in computing Net Income, non-cash income, including, without
limitation, non-cash income that would constitute “prepaid pension expense” on
the financial statements of the Borrower in accordance with GAAP.
“Adjusted LIBOR” is defined in Section 1.3(b) hereof.
“Administrative Agent” means Harris N.A. and any successor appointed pursuant to
Section 11.7 hereof.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.  
“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.
“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof
until the first Pricing Date (defined below), the rates per annum shown opposite
Level II below, and, thereafter, from one Pricing Date to the next Pricing Date
means the applicable margin determined in accordance with the following
schedule:
Level
Leverage Ratio for Such Pricing Date
Applicable Margin for Base Rate Loans and Reimbursement Obligations shall be:
Applicable Margin for Eurodollar Loans and Letter of credit Fee Shall Be:
Applicable Margin for Commitment
Fee Shall Be:
VI
Greater than or equal to 3.0 to 1.0
1.50%
2.50%
0.500%
V
Less than 3.0 to 1.0, but greater than or equal to 2.5 to 1.0
1.25%
2.25%
0.500%
IV
Less than 2.5 to 1.0, but greater than or equal to 2.0 to 1.0
1.00%
2.00%
0.375%
III
Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0
0.75%
1.75%
0.375%
II
Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0
0.50%
1.50%
0.375%
I
Less than 1.0 to 1.0
0.25%
1.25%
0.375%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after December 31, 2010, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof.  The
Applicable Margin shall be established based on the Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., the Leverage Ratio shall be deemed to be
greater than 3.0 to 1.0).  If the Borrower subsequently delivers such financial
statements before the next Pricing Date, the Applicable Margin established by
such late delivered financial statements shall take effect from the date of
delivery until the next Pricing Date.  In all other circumstances, the
Applicable Margin established by such financial statements shall be in effect
from the Pricing Date that occurs immediately after the end of the fiscal
quarter covered by such financial statements until the next Pricing Date.  Each
determination of the Applicable Margin made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Lenders if reasonably determined.
“Application” is defined in Section 1.2(b) hereof.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee in accordance with the terms of Section 13.12 hereof
(with the consent of any party whose consent is required by Section 13.12
hereof), and accepted by the Administrative Agent, in substantially the form of
Exhibit H or any other form approved by the Administrative Agent.
“Authorized Officer” means the Chief Executive Officer, President, Chief
Financial Officer, Vice President Finance, Treasurer or Assistant Treasurer of
the Borrower, acting singly.
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 (h) hereof or on any update of
any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
“Base Rate” is defined in Section 1.3(a) hereof.
“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.3(a) hereof.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Revolving Loans are made and
maintained ratably by each of the Lenders according to their Revolver
Percentages.  A Borrowing is “advanced” on the day Lenders advance funds
comprising such Borrowing to the Borrower, is “continued” on the date a new
Interest Period for the same type of Loans commences for such Borrowing, and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by the Borrower pursuant to Section 1.5(a) hereof.  Borrowings
of Swing Loans are made by the Swing Line Lender in accordance with the
procedures set forth in Section 1.14 hereof.
“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.  
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 20% or more of
the outstanding capital stock or other equity interest of the Borrower on a
fully-diluted basis or (b) the failure of individuals who are members of the
board of directors (or similar governing body) of the Borrower on the Closing
Date (together with any new or replacement directors whose initial nomination
for election was approved by a majority of the directors who were either
directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Borrower.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 hereof shall be satisfied or
waived in a manner acceptable to the Administrative Agent in its discretion.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
“Collateral Account” is defined in Section 9.4 hereof.
“Commitment Amount Increase” is defined in Section 1.15 hereof.
“Commitment Amount Increase Request” means a Commitment Amount Increase Request
in the form of Exhibit E hereto.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
“Credit” means either the Revolving Credit or the Swing Line.
“Credit Event” means the initial advancing of any Loan, the continuation of or
conversion of a Loan into a Eurodollar Loan, or the issuance of, or extension of
the expiration date or increase in the amount of, any Letter of Credit.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund any portion
of the Loans or (ii) fund any portion of its participations in L/C Obligations
or participations in Swing Loans, unless, in the case of clause (i) above, such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied (herein, a “Defaulted Loan”) within two (2) Business Days
of the date required to be funded by it hereunder unless such failure has been
cured, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, unless the subject of a good faith dispute
or unless such failure has been cured, or (c) has become the subject of a
bankruptcy or insolvency proceeding or a receiver or conservator has been
appointed for such Lender.
“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Revolver Percentage of the aggregate
outstanding principal amount of all Loans of all Lenders (calculated as if all
Lenders had funded all of their respective Loans) over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender.
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates:  (i) the date on which
all  Revolving Credit Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable and (ii) the date
on which (a) such Defaulting Lender is no longer the subject of a bankruptcy or
insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero, and (c) such Defaulting Lender shall
have delivered to the Borrower and the Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Revolving Credit Commitment.
“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Section 8.10 hereof.
“Domestic Subsidiary” means each subsidiary which is organized under the laws of
any jurisdiction of the United States of America.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.
“Eligible Line of Business” means any business similar to any lines of business
engaged in as of the date of this Agreement by the Borrower or any of its
Subsidiaries and businesses reasonably incidental or ancillary thereto.
“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, pro­ceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, cor­rective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.3(b) hereof.
“Eurodollar Reserve Percentage” is defined in Section 1.3(b) hereof.
“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
“Existing Credit Agreement” means the Credit Agreement dated as of June 27, 2006
among the Borrower, the Lenders party thereto and Harris N.A., as Administrative
Agent.
“Existing L/Cs” is defined in Section 1.2(a) hereof.
“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (b)(i) of the definition of Base Rate appearing in Section
1.3(a) hereof.
“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
plus (b) Interest Expense for such period (to the extent payable in cash), plus
(c) all dividends of the Borrower paid in cash during such period, plus
(d) federal, state, and local income taxes paid in cash by the Borrower and its
Subsidiaries during such period.
“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any state thereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any of its Subsidiaries owing to any of the Lenders, or any
Affiliates of such Lenders, arising out of (a) the execution or processing of
electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from the deposit accounts of the Borrower and/or any
Subsidiary now or hereafter maintained with any of the Lenders or their
Affiliates, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, commercial credit card, and cash management
services afforded to the Borrower or any such Subsidiary by any of such Lenders
or their Affiliates.
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
“Guarantor” and “Guarantors” each is defined in Section 12.1 hereof.
“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.
“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders or their Affiliates.  
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or to
which such approval has been withdrawn.
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured, (b) all indebtedness for the deferred purchase
price of Property or services, (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such Property), (d) all indebtedness secured by a
purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of which such Person is liable as lessee, (f) any
liability in respect of banker’s acceptances or letters of credit (other than
obligations in respect of undrawn letters of credit securing current account
payables or performance obligations in the ordinary course of business), and
(g) any indebtedness, whether or not assumed, secured by Liens on Property
acquired by such Person at the time of acquisition thereof, it being understood
that the term “Indebtedness for Borrowed Money” shall not include trade payables
arising in the ordinary course of business.
“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) net of interest
income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.  
“Interest Period” is defined in Section 1.6 hereof.
“Knowledge” means the actual knowledge of an Authorized Officer.
“L/C Issuer” means Harris N.A. or any of its Affiliates.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Sublimit” means $10,000,000, as reduced pursuant to the terms hereof.
“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
“Lenders” means and includes the financial institutions from time to time party
to this Agreement, including each assignee Lender pursuant to Section 13.12
hereof and each new Lender pursuant to Section 1.15 hereof and, unless the
context otherwise requires, the Swing Line Lender.
“Lending Office” is defined in Section 10.4 hereof.
“Letter of Credit” is defined in Section 1.2(a) hereof.
“Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four fiscal quarters then ended.
“LIBOR” is defined in Section 1.3(b) hereof.
“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.
“Loan Documents” means this Agreement, the Notes, the Applications, the
Guaranties, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or financial condition
of the Borrower and its Subsidiaries taken as a whole, (b) a material impairment
of the ability of the Borrower or any Subsidiary to perform its material
obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Subsidiary of any Loan Document or the rights and remedies of the Administrative
Agent and the Lenders thereunder.
“Material Subsidiary” means, at any time, each Domestic Subsidiary that,
together with its Subsidiaries, shall have accounted for more than 5% of
Adjusted EBITDA for the four consecutive fiscal quarters of the Borrower most
recently ended; provided that if, at any time, the Domestic Subsidiaries that
are not Material Subsidiaries (collectively, the “Non-Material Subsidiaries”)
account for 10% or more in the aggregate of Adjusted EBIDTA for the four
consecutive fiscal quarters of the Borrower most recently ended, then the
Borrower shall designate one or more additional Domestic Subsidiaries as
Material Subsidiaries to the effect that, after such designation, all the
remaining Non-Material Subsidiaries, taken as a whole, would not account for 10%
or more in the aggregate of Adjusted EBIDTA for the four consecutive fiscal
quarters of the Borrower most recently ended; provided, however, that no SPV,
nor any other Subsidiary subject to special regulation preventing it from
guaranteeing the Indebtedness of the Borrower hereunder, shall be designated as
a Material Subsidiary.  
“Moody’s” means Moody’s Investors Service, Inc.
“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, and (b) the net income (or net loss) of any
Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.
“Notes” is defined in Section 1.10(d) hereof.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.21 hereof.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.
“Participating Interest” is defined in Section 1.2(d) hereof.
“Participating Lender” is defined in Section 1.2(d) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
(a)the Acquired Business is in an Eligible Line of Business;
(b)the Acquisition shall not be a Hostile Acquisition;
(c)the financial statements of the Acquired Business shall have been audited by
an independent accounting firm of national or regional repute or otherwise
reasonably satisfactory to the Administrative Agent, or if such financial
statements have not been audited by such an accounting firm, such financial
statements shall have been approved by the Administrative Agent;
(d)for any Acquired Business with its primary operations outside the United
States, the Total Consideration for such Acquired Business does not exceed
$50,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses with their primary operations outside the United States of
America acquired from the Closing Date, does not exceed in the aggregate
$100,000,000;
(e)the Borrowers shall have (i) for each Acquired Business the Total
Consideration of which exceeds $5,000,000, notified the Administrative Agent and
the Lenders not less than 10 days prior to any such Acquisition and (ii) for
each Acquired Business the Total Consideration of which exceeds $30,000,000,
furnished to the Administrative Agent and Lenders at such time reasonable
details as to such Acquisition (including sources and uses of funds therefor),
and 3-year historical financial information (or such shorter period for which
such Acquired Business has been in existence) and 1-year pro forma financial
forecasts of the Acquired Business on a stand alone basis as well as of the
Borrower on a consolidated basis after giving effect to the Acquisition and
covenant compliance calculations reasonably satisfactory to the Administrative
Agent;
(f)if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrower shall have complied with the requirements of
Section 4 hereof in connection therewith; and
(g)the Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Borrower would have
a Total Leverage Ratio as of the last day of the last fiscal quarter for which
financial statements have been delivered on a pro forma basis of no greater than
3.00 to 1.00 (assuming the indebtedness incurred at the time of such Acquisition
was incurred on the first day of such 12-month period and on a pro forma basis
after giving effect to such Acquisition); and
(h)after giving effect to the Acquisition, no Default or Event of Default shall
exist, including with respect to the covenants contained in Sections 8.22 and
8.23 hereof, on a pro forma basis assuming the Acquisition occurred on the first
day of the immediately preceding 12-month period.
“Permitted Securitization” means an accounts receivable securitization program
which provides for the transfer at no less than fair market value of accounts
receivable and related rights owed to the Borrower or any of its Subsidiaries.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
“Quoted Rate” is defined in Section 1.14(c) hereof.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
“Register” is defined in Section 13.12(b) hereof.
“Reimbursement Obligation” is defined in Section 1.2(c) hereof.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in L/C Obligations and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in L/C Obligations, and Unused Revolving Credit Commitments of the
Lenders.
“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.
“Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans to and to participate in Swing Loans and Letters
of Credit hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof.
“Revolving Credit Termination Date” means November 18, 2015, or such earlier
date on which the Revolving Credit Commitments are terminated in whole pursuant
to Section 1.12, 9.2 or 9.3 hereof.
“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
“Revolving Note” is defined in Section 1.10(d) hereof.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
“Securitization Attributed Indebtedness” means the amount of obligations
outstanding under a Permitted Securitization on any date of determination that
would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.
“SPV” means any Wholly-owned Subsidiary formed solely for the purpose of and
that engages only in one or more Permitted Securitizations, and activities
related thereto.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.
“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.14 hereof.
“Swing Line Lender” means Harris N.A., acting in its capacity as the Lender of
Swing Loans hereunder, or any successor Lender acting in such capacity appointed
pursuant to Section 13.12 hereof.
“Swing Line Sublimit” means $15,000,000, as reduced pursuant to the terms
hereof.
“Swing Loan” and “Swing Loans” each is defined in Section 1.14 hereof.
“Swing Note” is defined in Section 1.10(d) hereof.
“Total Consideration” means the total amount (but without duplication) of
(a) cash paid in connection with any Acquisition, plus (b) indebtedness payable
to the seller in connection with such Acquisition, plus (c) the fair market
value of any equity securities, including any warrants or options therefor,
delivered to the seller in connection with any Acquisition, plus (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, plus (e) the amount of indebtedness
assumed in connection with such Acquisition.
“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, plus (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss minus (c) all Indebtedness for
Borrowed Money of the Borrower in respect of letters of credit permitted by
Section 8.7(o).
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations, provided that Swing
Loans outstanding from time to time shall be deemed to reduce the Unused
Revolving Credit Commitment of the Administrative Agent for purposes of
computing the commitment fee under Section 2.1(a) hereof.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.
Section 5.2. Interpretation.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided.  Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.
Section 5.3. Change in Accounting Principles.  If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and term so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
 
  Section 6.
Representations and Warranties.

 
The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:
 
    Section 6.1. Organization and Qualification.  The Borrower is duly
organized, validly existing and in good standing as a corporation under the laws
of the State of Indiana, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
 
    Section 6.2. Subsidiaries.  Each Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.  Schedule 6.2
hereto identifies each Subsidiary, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding.  All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or such Subsidiary free and clear of all Liens other than Liens not
prohibited by Section 8.8(a).  There are no outstanding commitments or other
obligations of any Subsidiary to issue, and no options, warrants or other rights
of any Person to acquire, any shares of any class of capital stock or other
equity interests of any Subsidiary.
 
    Section 6.3. Authority and Validity of Obligations.  The Borrower has full
right and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to issue its Notes
in evidence thereof, and to perform all of its obligations hereunder and under
the other Loan Documents executed by it.  Each Subsidiary has full right and
authority to enter into the Loan Documents executed by it, to guarantee the
Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability, and to perform all of its obligations under the Loan Documents
executed by it.  The Loan Documents delivered by the Borrower and by each
Subsidiary have been duly authorized, executed, and delivered by such Person and
constitute valid and binding obligations of such Person enforceable against it
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any Subsidiary or any provision of
the organizational documents (e.g., charter, articles of incorporation or
by-laws, articles of association or operating agreement, partnership agreement
or other similar document) of the Borrower or any Subsidiary, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary or any of its Property, in each case where such
contravention or default, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary.
 
    Section 6.4. Use of Proceeds; Margin Stock.  The Borrower shall use the
proceeds of the Revolving Credit for its general working capital purposes and
for such other legal and proper purposes as are consistent with all applicable
laws.  Neither the Borrower nor any Subsidiary is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.  Margin stock (as hereinabove defined) constitutes less than 25%
of the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.
 
    Section 6.5. Financial Reports.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2009, and the related
consolidated statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
Grant Thornton LLP, independent public accountants, and the unaudited interim
consolidated balance sheet of the Borrower and its Subsidiaries as at October 3,
2010, and the related consolidated statements of income, retained earnings and
cash flows of the Borrower and its Subsidiaries for the nine (9) months then
ended, heretofore furnished to the Administrative Agent and the Lenders, fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries as at said dates and the consolidated results of
their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis.  Neither the Borrower nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 8.5 hereof.
 
    Section 6.6. No Material Adverse Change.  Since December 31, 2009, there has
been no change in the financial condition of the Borrower or any Subsidiary
except those occurring in the ordinary course of business, none of which
individually or in the aggregate have been materially adverse.  
 
    Section 6.7. Full Disclosure.  The statements and information furnished to
the Administrative Agent and the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents and the commitments by the Lenders
to provide all or part of the financing contemplated hereby taken as a whole do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, the
Borrower only represents that the same were prepared on the basis of information
and estimates the Borrower believed to be reasonable.
 
    Section 6.8. Trademarks, Franchises, and Licenses.  The Borrower and its
Subsidiaries own, possess, or have the right to use all necessary patents,
licenses, franchises, trademarks, trade names, trade styles, copyrights, trade
secrets, know how, and confidential commercial and proprietary information to
conduct their businesses as now conducted, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright or
other proprietary right of any other Person.
 
    Section 6.9. Governmental Authority and Licensing.  The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same could
reasonably be expected to have a Material Adverse Effect.  No investigation or
proceeding which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the Knowledge of the Borrower, threatened.
 
    Section 6.10. Good Title.  The Borrower and its Subsidiaries have good and
defensible title to (or valid leasehold interests in ) their assets as reflected
on the most recent consolidated balance sheet  of the Borrower and its
Subsidiaries furnished to the Administrative Agent and the Lenders (except for
assets sold in the ordinary course of business or pursuant to Dispositions
permitted hereunder), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.
 
    Section 6.11. Litigation and Other Controversies.  There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
Knowledge of the Borrower threatened, against the Borrower or any Subsidiary
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
    Section 6.12. Taxes.  All income and other material tax returns required to
be filed by the Borrower or any Subsidiary in any jurisdiction have, in fact,
been filed, and all material taxes, assessments, fees, and other governmental
charges upon the Borrower or any Subsidiary or upon any of its Property, income
or franchises, which are shown to be due and payable in such returns, have been
paid, except such taxes, assessments, fees and governmental charges, if any, as
are being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and as to which adequate reserves
established in accordance with GAAP have been provided.  The Borrower does not
know of any proposed additional tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts.  Adequate provisions in accordance with GAAP for taxes on the
books of the Borrower and each Subsidiary have been made for all open years, and
for its current fiscal period.
 
    Section 6.13. Approvals.  No authorization, consent, license or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, nor any approval or consent of any other Person, is
or will be necessary to the valid execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.
 
    Section 6.14. Affiliate Transactions.  Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-owned Subsidiaries) on terms and conditions which are
less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.
 
    Section 6.15. Investment Company.  Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
Section 6.16. ERISA.  The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  Neither the Borrower nor any Subsidiary has any
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.
Section 6.17. Compliance with Laws.  (a) The Borrower and its Subsidiaries are
in compliance with the requirements of all federal, state and local laws, rules
and regulations applicable to or pertaining to their Property or business
operations (including, without limitation, the Occupational Safety and Health
Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), where any non-compliance with any
such requirements, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  
(b)Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Borrower represents and warrants that:  (i) the Borrower and
its Subsidiaries, and each of the Premises, comply in all material respects with
all applicable Environmental Laws; (ii) the Borrower and its Subsidiaries have
obtained all governmental approvals required for their operations and each of
the Premises by any applicable Environmental Law; (iii) the Borrower and its
Subsidiaries have not, and the Borrower has no Knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Premises in any material quantity and,
to the Knowledge of the Borrower, none of the Premises are adversely affected by
any Release, threatened Release or disposal of a Hazardous Material originating
or emanating from any other property; (iv) none of the Premises contain and have
contained any:  (1) underground storage tank, (2) material amounts of asbestos
containing building material, (3) landfills or dumps, (4) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(5) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) the Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;
(vii) the Borrower and its Subsidiaries are not subject to, have no notice or
Knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Subsidiary or any of the Premises, and there are
no conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against the Borrower or
any Subsidiary or such Premises; (viii) none of the Premises are subject to any,
and the Borrower has no Knowledge of any imminent, restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.
Section 6.18. Other Agreements.  Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default if uncured could reasonably be
expected to have a Material Adverse Effect.
Section 6.19. Solvency.  The Borrower and its Subsidiaries are solvent, able to
pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses in which they are about to engage.
Section 6.20. No Default.  No Default or Event of Default has occurred and is
continuing.
Section 6.21. OFAC.  (a) The Borrower is in compliance with the requirements of
all OFAC Sanctions Programs applicable to it, (b) each Subsidiary of the
Borrower is in compliance with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary, (c) the Borrower has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information regarding
the Borrower and its Affiliates and Subsidiaries  necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the best of the Borrower’s
knowledge, neither the Borrower nor any of its Affiliates or Subsidiaries is, as
of the date hereof, named on the current OFAC SDN List.
 
  Section 7.
Conditions Precedent.

 
The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
Section 7.1. All Credit Events.  At the time of each Credit Event hereunder:
(a)each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;
(b)the Borrower and each Subsidiary shall be in compliance in all material
respects with all of the terms and conditions hereof and of the other Loan
Documents, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event;  
(c)in the case of a Borrowing the Administrative Agent shall have received the
notice required by Section 1.5 hereof, in the case of the issuance of any Letter
of Credit, the L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and, in the case of an extension or increase in the amount of a Letter of
Credit, a written request therefor in a form reasonably acceptable to the
L/C Issuer together with fees called for by Section 2.1 hereof; and
(d)such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), both inclusive, of this Section.
Section 7.2. Initial Credit Event.  Before or concurrently with the initial
Credit Event:
(a)the Administrative Agent shall have received (i) for each Lender this
Agreement duly executed by the Borrower, Guarantors, and the Lenders and (ii)
for each Lender that has requested a Note, such Lender’s duly executed Note;
(b)the Administrative Agent shall have received for each Lender copies of the
Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary;
(c)the Administrative Agent shall have received for each Lender copies of
resolutions of the Borrower’s and each Guarantor’s Board of Directors (or
similar governing body) authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Guarantor’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;
(d)the Administrative Agent shall have received for each Lender copies of the
certificates of good standing for the Borrower and each Guarantor (dated no
earlier than 20 days prior to the date hereof) from the office of the secretary
of the state of its incorporation or organization;
(e)the Administrative Agent shall have received for each Lender a list of the
Borrower’s Authorized Representatives;
(f)the Administrative Agent shall have received for itself and for the Lenders
the initial fees called for by Section 2.1 hereof;
(g)the Administrative Agent shall have received pay-off and lien release letters
from secured creditors of the Borrower and each Subsidiary that is not a Foreign
Subsidiary (other than any secured creditors that hold indebtedness permitted
under Section 8.7) setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for the account of the Borrower or any Subsidiary) and containing an
undertaking to cause to be delivered to the Administrative Agent UCC termination
statements and any other lien release instruments necessary to release their
Liens on the assets of the Borrower and each such Subsidiary, which pay-off and
lien release letters shall be in form and substance reasonably acceptable to the
Administrative Agent;
(h)the Administrative Agent shall have received for each Lender the favorable
written opinion of counsel to the Borrower and each Guarantor, in form and
substance reasonably satisfactory to the Administrative Agent;
(i)The Existing Credit Agreement shall have been terminated and all amounts
payable thereunder shall have been paid or shall be paid with the proceeds of
the initial Credit Event; and
(j)the Administrative Agent shall have received for the account of the Lenders
such other agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.
  Section 8.
Covenants.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:
Section 8.1. Maintenance of Business.  The Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except as otherwise provided
in Section 8.10(e) hereof.  The Borrower shall, and shall cause each Subsidiary
to, preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business where the
failure to do so could reasonably be expected to have a Material Adverse Effect.
Section 8.2. Maintenance of Properties.  The Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its material property, plant,
and equipment in good repair, working order and condition (ordinary wear and
tear excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent that, in the reasonable business judgment of such Person, any such
Property is no longer necessary for the proper conduct of the business of such
Person.
Section 8.3. Taxes and Assessments.  The Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same (i) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves are
provided therefor.
Section 8.4. Insurance.  The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with good and responsible
insurance companies, all insurable Property owned by it which is of a character
usually insured by Persons similarly situated and operating like Properties
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and operating like Properties; and the
Borrower shall insure, and shall cause each Subsidiary to insure, such other
hazards and risks (including, without limitation, employers’ and public
liability risks) with good and responsible insurance companies as and to the
extent usually insured by Persons similarly situated and conducting similar
businesses.  The Borrower shall, upon the request of the Administrative Agent,
furnish to the Administrative Agent and the Lenders a certificate setting forth
in summary form the nature and extent of the insurance maintained pursuant to
this Section.
Section 8.5. Financial Reports.  The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each Lender and each of their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent and the Lenders:
(a)as soon as available, and in any event within 45 days after the close of each
of the first three fiscal quarters of each fiscal year of the Borrower, a copy
of the consolidated balance sheet of the Borrower and its Subsidiaries as of the
last day of such fiscal quarter and the consolidated statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
fiscal quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by its chief financial officer or
another officer of the Borrower reasonably acceptable to the Administrative
Agent;
(b)as soon as available, and in any event within 90 days after the close of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its Subsidiaries as of the last day of the fiscal year then ended
and the consolidated statements of income, retained earnings, and cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of Grant Thornton
LLP or another firm of independent public accountants of recognized national
standing, selected by the Borrower and reasonably satisfactory to the
Administrative Agent, to the effect that the consolidated financial statements
have been prepared in accordance with GAAP and present fairly in accordance with
GAAP the consolidated financial condition of the Borrower and its Subsidiaries
as of the close of such fiscal year and the results of their operations and cash
flows for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances; provided that such opinion
may be limited in form, scope and substance to the extent required by applicable
accounting rules or guidelines as in effect from time to time.
(c)within the period provided in subsection (b) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof; provided that such written statement may be limited in
form, scope and substance to the extent required by applicable accounting rules
or guidelines as in effect from time to time;
(d)promptly after receipt thereof, any additional final written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;
(e)promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower or any
Subsidiary to its stockholders or other equity holders, and copies of each
regular, periodic or special report, registration statement or prospectus
(including all Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower
or any Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;
(f)promptly after receipt thereof, a copy of each final audit made by any
regulatory agency of the books and records of the Borrower or any Subsidiary or
of notice of any material noncompliance with any applicable law, regulation or
guideline relating to the Borrower or any Subsidiary, or its business;  
(g)as soon as available, and in any event within 60 days after the beginning of
each fiscal year of the Borrower, a copy of the Borrower’s consolidated business
plan for such fiscal year, such business plan to show the Borrower’s projected
consolidated revenues, expenses and balance sheet on a
quarter-by-quarter/month-by-month basis, such business plan to be in reasonable
detail prepared by the Borrower and in form reasonably satisfactory to the
Administrative Agent (which shall include a summary of all assumptions made in
preparing such business plan);
(h)notice of any Change in Control;
(i)promptly after Knowledge thereof shall have come to the attention of any
Authorized Officer of the Borrower, written notice of any threatened or pending
litigation or governmental or arbitration proceeding or labor controversy
against the Borrower or any Subsidiary which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect or of the occurrence of
any Default or Event of Default hereunder; and
(j)with each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit F signed by the chief financial officer of the Borrower or another
officer of the Borrower reasonably acceptable to the Administrative Agent to the
effect that to the best of such officer’s Knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Borrower or any Subsidiary to remedy the
same.  Such certificate shall also set forth the calculations supporting such
statements in respect of Sections 8.22 and 8.23 hereof.
Section 8.6. Inspection.  The Borrower shall, and shall cause each Subsidiary
to, permit the Administrative Agent, each Lender, and each of their duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers, employees
and independent public accountants (and by this provision the Borrower hereby
authorizes such accountants to discuss with the Administrative Agent and such
Lenders the finances and affairs of the Borrower and its Subsidiaries) at such
reasonable times and intervals as the Administrative Agent or any such Lender
may designate and, prior to the occurrence and during the continuance of an
Event of Default, in the presence of a designated representative of the Borrower
or such Subsidiary if requested by the Borrower or such Subsidiary and at the
expense of the Administrative Agent or the Lenders, as applicable.
Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Subsidiary to, issue, incur, assume, create or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety or otherwise for any debt, obligation or undertaking of any other Person,
or otherwise agree to provide funds for payment of the obligations of another,
or otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any other Person if to do so would, in any case, cause the Borrower to
violate the financial covenants set forth in Sections 8.22 or 8.23; in addition:
(a)purchase money indebtedness and Capitalized Lease Obligations of the Borrower
and its Subsidiaries shall not exceed in the aggregate outstanding at any time
10% of the book value of the assets of the Borrower and its Subsidiaries as
shown on the Borrower’s balance sheet as of the end of the immediately preceding
fiscal year;
(b)indebtedness from time to time owing by the Foreign Subsidiaries, taken as a
whole, to the Borrower or any Guarantor shall not exceed in aggregate principal
amount at any time outstanding 10% of the book value of the assets of the
Borrower and its Subsidiaries as shown on the Borrower’s balance sheet as of the
end of the immediately preceding fiscal year; and
(c)Securitization Attributed Indebtedness shall not exceed $25,000,000 in
aggregate principal amount outstanding at any time;
provided, however, that the foregoing limitations shall not apply to or operate
to prevent the incurrence of the indebtedness described in Schedule 8.7 hereto
(including amounts available to be drawn under the facilities described on such
Schedule), and any extensions, renewal, refunding or replacement of such
indebtedness; provided that any such extension, renewal, refunding or
replacement is in an aggregate principal amount not greater than the principal
amount of such indebtedness so extended, renewed, refunded or replaced.
Section 8.8. Liens.  The Borrower shall not, nor shall it permit any Subsidiary
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:
(a)Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than material
Liens arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and adequate reserves
have been established therefor;
(b)mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not overdue for longer than 60 days or which are being contested in
good faith by appropriate proceedings which prevent enforcement of the matter
under contest;
(c)judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $10,000,000 at any one time outstanding;
(d)Liens on Property of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 8.7(a) hereof,
representing or incurred to finance the purchase price of Property, provided
that no such Lien shall extend to or cover other Property of the Borrower or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;
(e)any interest or title of a lessor under any operating lease;
(f)easements, rights-of-way, restrictions, licenses and covenants and other
similar encumbrances against real property which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;
(g)Liens described in Schedule 8.8 hereto and extensions, renewals, refunding
and replacements thereof; provided that any such extension, renewal, refunding
or replacement Lien shall be limited to the Property covered by the Lien
extended, renewed, refunded or replaced and that the obligations secured by any
such extension, renewal, refunding or replacement shall be in amount not greater
than the amount of the obligations then secured by the Lien extended, renewed,
refunded or replaced;
(h)any Lien in connection with a Permitted Acquisition on or affecting any
Property (other than capital stock) acquired by the Borrower or a Subsidiary or
Property (other than capital stock) of any acquired Subsidiary after the date of
this Agreement; provided that (i) such Lien is created prior to the date on
which such Person becomes a Subsidiary or such Property is acquired by the
Borrower or such Subsidiary, (ii) the Lien was not created in contemplation of
the Acquisition, and (iii) such Lien secures Indebtedness permitted hereunder
and the principal amount thereof has not increased in contemplation of or since
such Acquisition;
(i)Liens representing the interest of any transferee of the Borrower’s or its
Subsidiaries’ accounts receivable and related rights in connection with a
Permitted Securitization; and
(j)Liens not otherwise permitted under this Section 8.8 on Property (other than
(i) shares of stock in any Subsidiary and (ii) receivables, inventory and
similar working capital assets) securing Indebtedness for Borrowed Money that is
in an aggregate principal amount at any time not exceeding 10% of the book value
of the assets of the Borrower and its Subsidiaries as shown on the Borrower’s
balance sheet as of the end of the immediately preceding fiscal year.
Section 8.9. Investments, Acquisitions, Loans and Advances.  The Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly, make, retain
or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to, any other Person, or
acquire all or any substantial part of the assets or business of any other
Person or division thereof; provided, however, that the foregoing limitation
shall not apply to nor operate to prevent:
(a)investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
(b)investments in commercial paper rated at least P-2 by Moody’s and at least
A-2 by S&P maturing within one year of the date of issuance thereof;
(c)investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;
(d)investments in repurchase obligations with a term of not more than 7 days for
underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;
(e)investments in money market funds that are rated “AA” or higher by S&P;
(f)each of the Borrower’s and its Subsidiaries’ investments existing on the date
of this Agreement in its respective Subsidiaries;
(g)intercompany advances made from time to time by the Borrower and/or any
Guarantor to any one or more Guarantors or by a Guarantor to the Borrower, in
each case in the ordinary course of business to finance working capital needs;
(h)intercompany advances from time to time by a Foreign Subsidiary to the
Borrower or one or more Subsidiaries, in each case in the ordinary course of
business to finance working capital needs;
(i)intercompany advances from time to time by the Borrower or any Guarantor to
any one or more Foreign Subsidiaries not to exceed 10% of the book value of the
assets of the Borrower and its Subsidiaries as shown on the Borrower’s balance
sheet as of the end of the immediately preceding fiscal year in aggregate
principal amount outstanding for all such advances at any one time, in each case
in the ordinary course of business to finance working capital needs;
(j)Permitted Acquisitions;
(k)investments described in Schedule 8.9 hereto;
(l)investments in stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;
(m)investments in preferred stock or corporate bonds of domestic corporations
all of whose senior debt bears a rating of at least “A” by S&P or Moody’s;
(n)investments in securities received as consideration in a sale of Property
permitted by Section 8.10 hereof;
(o)investments in the form of advances to employees in the ordinary course of
business for moving, relocation and travel expenses and other loans to employees
for any lawful purpose not to exceed $3,000,000 in the aggregate at any one time
outstanding;
(p)investments in Subsidiaries in connection with transactions permitted under
Section 8.10(c);
(q)investments in CTS Electronics Zhong Shan, Ltd., a Peoples’ Republic of China
company, in an aggregate amount not to exceed $10,000,000;
(r)with respect to any Foreign Subsidiary, investments in (i) certificates of
deposits, time deposits and interest bearing demand deposits issued by any
Lender or any commercial bank of recognized standing chartered in the country
where such Foreign Subsidiary is domiciled having capital and surplus of not
less than $100,000,000 (or its equivalent) which have a maturity of one year or
less and (ii) direct obligations of the national government of the country where
such Foreign Subsidiary is chartered provided that such sovereign debt has
either a (A) short-term sovereign currency rating of A-1 or higher by S&P or (B)
long-term debt rating of AA or higher by S&P, in an amount not to exceed
$50,000,000 in the aggregate at any one time outstanding with respect to this
clause (B);
(s)investment of any acquired Subsidiary, provided that the investments are made
prior to the date on which such Person becomes a Subsidiary and such investments
were not made in contemplation of the Acquisition; and
(t)other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed 10% of the book value of
the assets of the Borrower and its Subsidiaries as shown on the Borrower’s
balance sheet as of the end of the immediately preceding fiscal year in the
aggregate at any one time outstanding.
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
Section 8.10. Mergers, Consolidations and Sales.  The Borrower shall not, nor
shall it permit any Subsidiary to, be a party to any merger or consolidation, or
sell, transfer, lease or otherwise dispose of all or any part of its Property,
including any disposition of Property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or sell accounts receivable; provided, however, that this Section
shall not apply to nor operate to prevent:
(a)the sale or lease of inventory in the ordinary course of business;
(b)the sale, transfer, lease or other disposition of Property of the Borrower
and the Guarantors to one another in the ordinary course of its business;
(c)the sale, transfer, lease or other disposition of Property of a Foreign
Subsidiary to the Borrower or any Subsidiary;
(d)the sale, transfer, lease or other disposition of Property of the Borrower
and the Guarantors to any one or more Foreign Subsidiaries not to exceed 10% of
the book value of the Borrower and its Subsidiaries assets as shown on the
Borrower’s balance sheet as of the end of the immediately preceding fiscal year
in the aggregate for all such transactions from the Closing Date, in each in the
ordinary course of business;
(e)the merger of any Subsidiary with and into, the dissolution of any Subsidiary
liquidating into, or the transfer of the capital stock or other equity interest
of any Subsidiary to the Borrower or any other Subsidiary, provided that, in the
case of any merger involving the Borrower, the Borrower is the corporation
surviving the merger provided further that any merger involving a Guarantor, but
not the Borrower, a Guarantor is the corporation surviving the merger;
(f)the sale or discount of delinquent notes or the sale of accounts receivable
in the ordinary course of business for purposes of collection only (and not for
the purpose of any bulk sale or securitization transaction (other than a
Permitted Securitization));
(g)the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;
(h)the sale, transfer or other  disposition of Property of the Borrower which is
classified as “held for sale” on the Borrower’s balance sheet;
(i)the sale, transfer or other disposition of the Borrower’s facilities located
in Berne, Indiana and in Albuquerque, New Mexico;
(j)the sale of investments permitted pursuant to Section 8.9(a) through (e),
(l), (m) and (n) hereof; and  
(k)the sale, transfer, lease or other disposition of Property of the Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries during
any fiscal year of the Borrower of an amount not more than 10% of the fair
market value of the assets of the Borrower and its Subsidiaries as shown on the
Borrower’s balance sheet as of the end of the immediately preceding fiscal year.
Section 8.11. Maintenance of Subsidiaries.  The Borrower shall not assign, sell
or transfer, nor shall it permit any Subsidiary to issue, assign, sell or
transfer, any shares of capital stock or other equity interests of a Subsidiary;
provided, however, that the foregoing shall not operate to prevent (a) the
issuance, sale, and transfer to any person of any shares of capital stock of a
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Subsidiary, and (b) any
transaction permitted by Section 8.10(e) or (k) hereof.
Section 8.12. Dividends and Certain Other Restricted Payments.  The Borrower
shall not, nor shall it permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests or (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its capital stock or
other equity interests or any warrants, options, or similar instruments to
acquire the same; provided, however, that the foregoing shall not operate to
prevent (I) the making of dividends or distributions (i) by any Subsidiary of
the Borrower or its Subsidiaries to its parent corporation and (ii) so long as
no Default or Event of Default under Section 8.23 hereof exists prior to or
would result on a pro forma basis after giving effect to such action, by the
Borrower and (II) so long as no Default or Event of Default has occurred and is
continuing, the Borrower may repurchase shares of its capital stock for an
aggregate purchase price not to exceed $110,000,000 from the Closing Date.
Section 8.13. ERISA.  The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property.  The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of:  (a) the occurrence of any reportable event (as
defined in ERISA) with respect to a Plan, (b) receipt of any notice from the
PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by the Borrower or any Subsidiary of any material liability, fine
or penalty, or any material increase in the contingent liability of the Borrower
or any Subsidiary with respect to any post-retirement Welfare Plan benefit.
Section 8.14. Compliance with Laws.  (a) The Borrower shall, and shall cause
each Subsidiary to, comply in all respects with the requirements of all federal,
state, and local laws, rules, regulations, ordinances and orders applicable to
or pertaining to its Property or business operations, where any non-compliance
with such requirements, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property other than a Lien permitted under Section 8.8.
(b)Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect:  (i) comply in
all material respects with, and maintain each of the Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of any of the Premises or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Premises; (iv) cure any material violation by it or at any of the Premises
of applicable Environmental Laws; (v) not allow the presence or operation at any
of the Premises of any (1) landfill or dump or (2) hazardous waste management
facility or solid waste disposal facility as defined pursuant to RCRA or any
comparable state law; (vi) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the Premises
except in the ordinary course of its business and in de minimis amounts;
(vii) within 10 Business Days notify the Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with the Borrower or any Subsidiary or any of the Premises:
(1) any material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;
(2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Substance or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Borrower’s or any Subsidiary’s interest therein; (x) promptly provide or
otherwise make available to the Administrative Agent any reasonably requested
environmental record concerning the Premises which the Borrower or any
Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.
Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.
Section 8.16. No Changes in Fiscal Year.  The fiscal year of the Borrower and
its Subsidiaries ends on December 31 of each year; and the Borrower shall not,
nor shall it permit any Subsidiary to, change its fiscal year from its present
basis.
Section 8.17. Formation of Subsidiaries.  Promptly upon the formation or
acquisition of any Subsidiary, the Borrower shall provide the Administrative
Agent and  the Lenders notice thereof and timely comply with the requirements of
Section 4 hereof (at which time Schedule 6.2 shall be deemed amended to include
reference to such Subsidiary).
Section 8.18. Change in the Nature of Business.  The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if, as a
result, the general nature of the business of the Borrower or any Subsidiary
would be changed in any material respect from the general nature of the business
engaged in by it as of the Closing Date.
Section 8.19. Use of Loan Proceeds.  The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
Section 8.20. No Restrictions.  Except as provided herein, the Borrower shall
not, nor shall it permit any Subsidiary to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Subsidiary to:  (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary or
(e) guarantee the Obligations as required by the Loan Documents.
Section 8.21. Compliance with OFAC Sanctions Programs. (a) The Borrower shall at
all times comply with the requirements of all OFAC Sanctions Programs applicable
to the Borrower and shall cause each of its Subsidiaries to comply with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary.
(b)The Borrower shall provide the Administrative Agent, the L/C Issuer, and the
Lenders any information regarding the Borrower, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs and any applicable
“know your customer” requirement; subject however, in the case of Affiliates, to
the Borrower’s ability to provide information applicable to them.  
(c)If the Borrower obtains actual knowledge or receives any written notice that
the Borrower, any Affiliate or any Subsidiary is named on the then current OFAC
SDN List (such occurrence, an “OFAC Event”), the Borrower shall promptly (i)
give written notice to the Administrative Agent, the L/C Issuer, and the Lenders
of such OFAC Event, and (ii) comply with all applicable laws with respect to
such OFAC Event (regardless of whether the party included on the OFAC SDN List
is located within the jurisdiction of the United States of America), including
the OFAC Sanctions Programs, and the Borrower hereby authorizes and consents to
the Administrative Agent, the L/C Issuer, and the Lenders taking any and all
steps the Administrative Agent, the L/C Issuer, or the Lenders deem necessary,
in their sole but reasonable discretion, to avoid violation of all applicable
laws with respect to any such OFAC Event, including the requirements of the OFAC
Sanctions Programs (including the freezing and/or blocking of assets and
reporting such action to OFAC).
Section 8.22. Leverage Ratio.  As of the last day of each fiscal quarter of the
Borrower, the Borrower shall not permit the Leverage Ratio to be greater than
3.50 to 1.00.
Section 8.23. Fixed Charge Coverage Ratio.  As of the last day of each fiscal
quarter of the Borrower, the Borrower shall maintain a ratio of (a) Adjusted
EBITDA for the four fiscal quarters of the Borrower then ended to (b) Fixed
Charges for the same four fiscal quarters then ended of not less than 1.25 to
1.00.
  Section 9.
Events of Default and Remedies.

Section 9.1. Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:
(a)default in the payment (i) when due of all or any part of the principal of or
(ii) within two (2) Business Days of when due of all or any part of the interest
on any Note or Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or of any Reimbursement Obligation or of any fee
or other Obligation payable hereunder or under any other Loan Document;
(b)default in the observance or performance of any covenant set forth in
Sections 8.1, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.21, 8.22 or 8.23 hereof;
(c)default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any Authorized
Officer of the Borrower or (ii) written notice thereof is given to the Borrower
by the Administrative Agent;
(d)any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof (except to the extent that the same expressly
relate to an earlier date);
(e)any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Subsidiary takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;
(f)default shall occur under any Indebtedness for Borrowed Money issued, assumed
or guaranteed by the Borrower or any Subsidiary aggregating in excess of
$10,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
for Borrowed Money (whether or not such maturity is in fact accelerated), or any
such Indebtedness for Borrowed Money shall not be paid when due (whether by
demand, lapse of time, acceleration or otherwise);
(g)any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $10,000,000 (except to the extent fully covered by
insurance pursuant to which the insurer has accepted liability therefor in
writing), and which remains undischarged, unvacated, unbonded or unstayed for a
period of 30 days;
(h)the Borrower or any Subsidiary, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Subsidiary,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;
(i)any Change of Control shall occur;
(j)the Borrower or any Subsidiary shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended,
(ii) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (iii) make an assignment for the benefit of creditors,
(iv) apply for, seek, consent to or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through (v)
above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(k) hereof; or
(k)a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Subsidiary, or any substantial part
of any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against the Borrower or any Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days.
Section 9.2. Non-Bankruptcy Defaults.  When any Event of Default other than
those described in subsection (j) (other than clause (ii) thereof) or (k) of
Section 9.1 hereof has occurred and is continuing, the Administrative Agent
shall, by written notice to the Borrower:  (a) if so directed by the Required
Lenders, terminate the remaining Revolving Credit Commitments on the date stated
in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.
Section 9.3. Bankruptcy Defaults.  When any Event of Default described in
subsections (j) (other than clause (ii) thereof) or (k) of Section 9.1 hereof
has occurred and is continuing, then all outstanding Loans shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind, the
obligation of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate and the Borrower shall immediately pay to the
Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.
Section 9.4. Collateral for Undrawn Letters of Credit.  (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.8(b), 1.16, Section 9.2 or 9.3 hereof, the Borrower
shall forthwith pay the amount required to be so prepaid, to be held by the
Administrative Agent as provided in subsection (b) below.
(b)All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of any other Obligations.  The Collateral Account shall be held
in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that (i) if the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 1.9(b) and Section 1.16 hereof, if any, at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists and, in the case of
Section 1.16 hereof, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if the Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Commitments, Loans
or other Obligations, Hedging Liability, or Funds Transfer and Deposit Account
Liability remain outstanding, at the request of the Borrower the Administrative
Agent shall release to the Borrower any remaining amounts held in the Collateral
Account.
Section 9.5. Notice of Default.  The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.
Section 9.6. Expenses.  The Borrower agrees to pay to the Administrative Agent
and each Lender, and any other holder of any Note outstanding hereunder, all
costs and expenses reasonably incurred or paid by the Administrative Agent and
such Lender or any such holder, including reasonable attorneys’ fees and court
costs, in connection with any Event of Default by the Borrower hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Subsidiary as a debtor
thereunder).
  Section 10.
Change in Circumstances.

Section 10.1. Change of Law.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation or in the interpretation thereof makes it unlawful for any
Lender to make or continue to maintain any Eurodollar Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrower and such Lender’s obligations to make or maintain
Eurodollar Loans under this Agreement shall be suspended until it is no longer
unlawful for such Lender to make or maintain Eurodollar Loans.  The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.
Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any Borrowing of Eurodollar Loans:
(a)the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
(b)the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
Section 10.3. Increased Cost and Reduced Return.  (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency:
(i)shall subject any Lender (or its Lending Office) or the L/C Issuer to any
tax, duty or other charge with respect to its Eurodollar Loans, its Notes, its
Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) or the L/C Issuer of
the principal of or interest on its Eurodollar Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate or calculation of tax on
the overall net income of (or franchise taxes imposed in lieu of such income
taxes on) such Lender or its Lending Office imposed by the jurisdiction in which
such Lender is organized or maintains its principal executive office or Lending
Office or the L/C Issuer); or
(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or the L/C
Issuer or shall impose on any Lender (or its Lending Office) or the L/C Issuer
or on the interbank market any other condition affecting its Eurodollar Loans,
its Notes, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligation owed to it, or its obligation to make Eurodollar Loans,
or to issue a Letter of Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.
(b)If, after the date hereof, any Lender, the L/ C Issuer, or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Lending Office) or
the L/C Issuer or any corporation controlling such Lender or L/C Issuer with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has had the
effect of reducing the rate of return on such Lender’s or L/C Issuer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or L/C Issuer to be
material, then from time to time, within 15 days after demand by such Lender or
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender or L/C Issuer, as applicable, such additional amount or amounts as
will compensate such Lender or L/C Issuer for such reduction.
(c)Notwithstanding any provision hereof to the contrary, the Borrower shall not
be required to compensate any Lender or the L/C Issuer pursuant to this
Section 10.3 for any increased capital costs incurred more than 180 days prior
to the date such Lender or L/C Issuer notifies the Borrower of the event giving
rise to such increased capital cost and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor; provided further, however, that such
180-day limitation shall not apply to any costs that are applicable
retroactively so long as the applicable Lender or the L/C Issuer notifies the
Borrower of such cost within 180 days of a responsible officer of such Lender or
the L/C Issuer receiving actual knowledge thereof.
(d)A certificate of a Lender or the L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined.  In determining such
amount, such Lender or the L/C Issuer may use any reasonable averaging and
attribution methods.
Section 10.4. Lending Offices.  Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent.  To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.
Section 10.5. Discretion of Lender as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.
  Section 11.
The Administrative Agent.

Section 11.1. Appointment and Authorization of Administrative Agent.  Each
Lender and the L/C Issuer hereby appoints Harris N.A. as the Administrative
Agent under the Loan Documents and hereby authorizes the Administrative Agent to
take such action as Administrative Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto.  The Lenders and L/C Issuer expressly agree that the Administrative
Agent is not acting as a fiduciary of the Lenders or the L/C Issuer in respect
of the Loan Documents, the Borrower or otherwise, and nothing herein or in any
of the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders or the L/C Issuer except as expressly
set forth herein.  
Section 11.2. Administrative Agent and its Affiliates.  The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents.  The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender.  References in Section 1 hereof to the
Administrative Agent’s Loans, or to the amount owing to the Administrative Agent
for which an interest rate is being determined, refer to the Administrative
Agent in its individual capacity as a Lender.
Section 11.3. Action by Administrative Agent.  If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and the L/C Issuer written notice thereof.  The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein.  Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5.  Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders and the L/C Issuer.  In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Loan Document, and the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder or under any other
Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer or the Borrower.  In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder.  Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.  
Section 11.4. Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.
Section 11.5. Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents:  (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful
misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence.  The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the L/C Issuer, the Borrower, or any other Person
for the default or misconduct of any such agents or attorneys-in-fact selected
with reasonable care.  The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties.  In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents.  The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent.  Each Lender and the L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent, any other Lender or the L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents.  It shall be the responsibility of each Lender and
the L/C Issuer to keep itself informed as to the creditworthiness of the
Borrower and its Subsidiaries, and the Administrative Agent shall have no
liability to any Lender or the L/C Issuer with respect thereto.
Section 11.6. Indemnity.  The Lenders shall ratably, in accordance with their
respective Revolver Percentages, indemnify and hold the Administrative Agent,
and its directors, officers, employees, agents, and representatives harmless
from and against any liabilities, losses, costs or expenses suffered or incurred
by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by the Borrower and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified.  The
obligations of the Lenders under this Section shall survive termination of this
Agreement.  The Administrative Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to the Administrative Agent, any L/C Issuer, or Swing Line
Lender hereunder (whether as fundings of participations, indemnities or
otherwise, and with any amounts offset for the benefit of the Administrative
Agent to be held by it for its own account and with any amounts offset for the
benefit of a L/C Issuer or Swing Line Lender to be remitted by the
Administrative Agent to or for the account of such L/C Issuer or Swing Line
Lender, as applicable), but shall not be entitled to offset against amounts owed
to the Administrative Agent, any L/C Issuer or Swing Line Lender by any Lender
arising outside of this Agreement and the other Loan Documents.
Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuer and the Borrower.  Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Loan
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 11
and all protective provisions of the other Loan Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and the Borrower shall be directed to make all payments due
each Lender and L/c Issuer hereunder directly to such Lender or L/C Issuer.
Section 11.8. L/C Issuer.  The L/C Issuer shall act on behalf of the Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the Swing Line Lender shall act on behalf of the Lenders with
respect to the Swing Loans made hereunder.  The L/C Issuer and the Swing Line
Lender shall each have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 11 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Applications pertaining to such
Letters of Credit or by the Swing Line Lender in connection with Swing Loans
made or to be made hereunder as fully as if the term “Administrative Agent”, as
used in this Section 11, included the L/C Issuer and the Swing Line Lender with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer or Swing Line Lender, as applicable.
Section 11.9. Designation of Additional Agents.  The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.
  Section 12.
The Guarantees.

Section 12.1. The Guarantees.  To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Borrower by reason of the Revolving Credit Commitments and for other good
and valuable consideration, receipt of which is hereby acknowledged, each
Subsidiary listed on the signature pages hereto and each other Material
Subsidiary (individually a “Guarantor” and collectively the “Guarantors,”
including Material Subsidiaries formed or acquired after the Closing Date
executing an Additional Guarantor Supplement in the form attached hereto as
Exhibit G or such other form acceptable to the Administrative Agent) hereby
unconditionally and irrevocably guarantees jointly and severally to the
Administrative Agent, the Lenders, the L/C Issuer and their Affiliates, the due
and punctual payment of all present and future Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding).  In case of failure by the Borrower or any
Subsidiary punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such Subsidiary.
Section 12.2. Guarantee Unconditional.  The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
(a)any extension, renewal, settlement, compromise, waiver, or release in respect
of any obligation of the Borrower or of any other guarantor under this Agreement
or any other Loan Document or by operation of law or otherwise or any agreement
relating to Hedging Liability or Funds Transfer and Deposit Account Liability;
(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document or any agreement relating to Hedging Liability or Funds Transfer
and Deposit Account Liability;
(c)any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower, any other guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of the Borrower or of any other
guarantor contained in any Loan Document;
(d)the existence of any claim, set-off, or other rights which the Borrower or
any other guarantor may have at any time against the Administrative Agent, any
Lender, the L/C Issuer, or any other Person, whether or not arising in
connection herewith;
(e)any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the
Borrower, any other guarantor, or any other Person or Property;
(f)any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower, regardless of what obligations of the Borrower
remain unpaid;
(g)any invalidity or unenforceability relating to or against the Borrower or any
other guarantor for any reason of this Agreement or any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or any other guarantor of the principal
of or interest on any Note or any Reimbursement Obligation or any other amount
payable under the Loan Documents or any agreement relating to Hedging Liability
or Funds Transfer and Deposit Account Liability; or
(h)any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.
Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances.  Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Revolving Credit Commitments are terminated,
all Letters of Credit have expired, and the principal of and interest on the
Loans and all other amounts payable by the Borrower and the Guarantors under
this Agreement and all other Loan Documents or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability and, if then
outstanding and unpaid, all Hedging Liability and Funds Transfer and Deposit
Account Liability shall have been paid in full.  If at any time any payment of
the principal of or interest on any Note or any Reimbursement Obligation or any
other amount payable by the Borrower or any Guarantor under the Loan Documents
is rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of the Borrower or of any guarantor, or otherwise,
each Guarantor’s obligations under this Section 12 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time.
Section 12.4. Subrogation.  Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability shall have been paid in full subsequent to the
termination of all the Revolving Credit Commitments and expiration of all
Letters of Credit.  If any amount shall be paid to a Guarantor on account of
such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability and all other amounts payable by the Borrower hereunder and
the other Loan Documents and (y) the termination of the Revolving Credit
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer (and their Affiliates) and shall forthwith be paid to the Administrative
Agent for the benefit of the Lenders and the L/C Issuer (and their Affiliates)
or be credited and applied upon the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, whether matured or unmatured, in
accordance with the terms of this Agreement.
Section 12.5. Waivers.  Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer or any other Person against the Borrower,
another guarantor, or any other Person except where such action is expressly
required by the Loan Documents.
Section 12.6. Limit on Recovery.  Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 12 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
Section 12.7. Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement or any other Loan
Document, or under any agreement establishing Hedging Liability or Funds
Transfer and Deposit Account Liability, is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement establishing Hedging Liability or Funds Transfer and
Deposit Account Liability, shall nonetheless be payable by the Guarantors
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.
Section 12.8. Benefit to Guarantors.  The Borrower and all of the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower and each Guarantor has a
direct impact on the success of each Guarantor.  Each Guarantor will derive
substantial direct and indirect benefit from the extensions of credit hereunder.
Section 12.9. Guarantor Covenants.  Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
  Section 13.
Miscellaneous.

Section 13.1. Withholding Taxes.  (a) Payments Free of Withholding.  Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes, other than taxes on the net income (or franchise taxes in lieu thereof)
of any Lender or the Administrative Agent imposed by a jurisdiction in which
such Lender or Administrative Agent is organized, maintains its principal office
or the relevant Lending Office (or any political subdivision of any such
jurisdiction) (such nonexcluded taxes being referred to herein as
“Taxes”).  Except as otherwise provided in Section 13.1(b), if any withholding
of Taxes is required, the Borrower shall make the withholding, pay the amount
withheld to the appropriate governmental authority before penalties attach
thereto or interest accrues thereon and forthwith pay such additional amount as
may be necessary to ensure that the net amount actually received by each Lender,
the L/C Issuer and the Administrative Agent free and clear of such Taxes
(including such Taxes on such additional amount) is equal to the amount which
that Lender, the L/C Issuer or the Administrative Agent (as the case may be)
would have received had such withholding not been made.  If the Administrative
Agent, the L/C Issuer or any Lender pays any amount in respect of any such
Taxes, including penalties or interest, the Borrower or such Guarantor shall
reimburse the Administrative Agent or such Lender for that payment on demand in
the currency in which such payment was made, except to the extent that any
penalties or interest result from such Lender’s or the Administrative Agent’s
gross negligence or willful delay.  If the Borrower or such Guarantor pays any
such Taxes, penalties or interest, it shall deliver official tax receipts
evidencing that payment or certified copies thereof to the Lender, the L/C
Issuer or Administrative Agent on whose account such withholding was made (with
a copy to the Administrative Agent if not the recipient of the original) or, if
such official receipt is not received from the relevant governmental authority,
such other evidence of payment as may be reasonably acceptable to the
Administrative Agent on or before the thirtieth day after payment.  If any
Lender, the L/C Issuer or the Administrative Agent receives a refund in respect
of any Taxes for which such Lender, the L/C Issuer or the Administrative Agent
has received payment from the Borrower or such Guarantor hereunder, it shall
promptly apply such refund (including any interest received by such Lender, the
L/C Issuer or the Administrative Agent from the taxing authority with respect to
the refund with respect to such Taxes) to the Obligations of the Borrower or
such Guarantor; provided that the Borrower, upon the request of such Lender, the
L/C Issuer or the Administrative Agent, agrees to reimburse such refund (plus
penalties, interest or other charges) to such Lender, the L/C Issuer or the
Administrative Agent in the event such Lender, the L/C Issuer or the
Administrative Agent is required to repay such refund.
(b)U.S. Withholding Tax.  Each Lender or the L/C Issuer that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) (a
“Foreign Lender”) shall submit to the Borrower and the Administrative Agent on
or before the date the initial Credit Event is made hereunder or, if later, the
date such financial institution becomes a Lender or the L/C Issuer hereunder,
two duly completed and signed copies of (i) either Form W-8 BEN (relating to
such Lender or L/C Issuer and entitling it to a complete exemption from
withholding under the Code on all amounts to be received by such Lender or L/C
Issuer, including fees, pursuant to the Loan Documents and the Obligations) or
Form W-8 ECI (relating to all amounts to be received by such Lender or L/C
Issuer, including fees, pursuant to the Loan Documents and the Obligations) of
the United States Internal Revenue Service and (ii) solely if such Lender or L/C
Issuer is claiming exemption from United States withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a form W-8BEN, or any successor form prescribed by the Internal
Revenue Service, and certificate representing that such Lender or L/C Issuer is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code).  Any Foreign Lender that
fails to comply with the requirements of the preceding sentence shall not be
entitled to the benefits of Section 13.1(a) hereof.  Thereafter and from time to
time, each Foreign Lender shall submit to the Borrower and the Administrative
Agent such additional duly completed and signed copies of one or the other of
such Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) and such other certificates as such
Foreign Lender may be entitled to submit under then-current United States law or
regulations to avoid or reduce United States withholding taxes on payments in
respect of all amounts to be received by such Foreign Lender, including fees,
pursuant to the Loan Documents or the Obligations.  Upon the request of the
Borrower or the Administrative Agent, each Lender and the L/C Issuer that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent a certificate to
the effect that it is such a United States person.
(c)Inability of Lender to Submit Forms.  If any Lender or L/C Issuer determines,
as a result of any change in applicable law, regulation or treaty, or in any
official application or interpretation thereof, that it is unable to submit to
the Borrower or the Administrative Agent any form or certificate that such
Lender or L/C Issuer is obligated to submit pursuant to subsection (b) of this
Section 13.1 or that such Lender or L/C Issuer is required to withdraw or cancel
any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender or L/C
Issuer shall promptly notify the Borrower and Administrative Agent of such fact
and the Lender or L/C Issuer shall to that extent not be obligated to provide
any such form or certificate and will be entitled to withdraw or cancel any
affected form or certificate, as applicable.
Section 13.2. No Waiver, Cumulative Remedies.  No delay or failure on the part
of the Administrative Agent, the L/C Issuer or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
Section 13.3. Non-Business Days.  If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable.  In the case of any payment of principal falling due on a
day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.
Section 13.4. Documentary Taxes.  The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
Section 13.5. Survival of Representations.  All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any Credit is in use
or available hereunder.
Section 13.6. Survival of Indemnities.  All indemnities and other provisions
relative to reimbursement to the Lenders and the L/C Issuer of amounts
sufficient to protect the yield of the Lenders and the L/C Issuer with respect
to the Loans and Letters of Credit, including, but not limited to,
Sections 1.11, 10.3, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.
Section 13.7. Sharing of Set-Off.  Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.
Section 13.8. Notices.  Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt.  Notices
under the Loan Documents to the Lenders and the Administrative Agent shall be
addressed to their respective addresses or telecopier numbers set forth in its
Administrative Questionnaire, and to the Borrower to:
CTS Corporation
905 West Boulevard North
Elkhart, Indiana  46514
Attention:Matt Long, Treasurer
Telephone:(574) 523-3800
Telecopy:(574) 293-0251
Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
Section 13.9. Counterparts.  This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
Section 13.10. Successors and Assigns.  This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, the L/C Issuer and each of the Lenders
and the benefit of their respective successors and assigns, including any
subsequent holder of any of the Obligations.  The Borrower and Guarantors may
not assign any of their rights or obligations under any Loan Document without
the written consent of all of the Lenders, and with respect to any Letter of
Credit or the Application therefor, the L/C Issuer (and any attempted such
assignment without such consent shall be null and void).
Section 13.11. Participants.  Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except as
provided in this Section, and the Administrative Agent shall have no obligation
or responsibility to such participant.  Any agreement pursuant to which such
participation  is granted shall provide that the granting Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
under this Agreement and the other Loan Documents including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
the Loan Documents, except that such agreement may provide that such Lender will
not agree to any modification, amendment or waiver of the Loan Documents that
would reduce the amount of or postpone any fixed date for payment of any
Obligation in which such participant has an interest.  Any party to which such a
participation has been granted shall have the benefits of Section 1.11 and
Section 10.3 hereof.  The Borrower authorizes each Lender to disclose to any
participant or prospective participant under this Section any financial or other
information pertaining to the Borrower or any Subsidiary.
Section 13.12. Assignments.  (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)Minimum Amounts.  (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Loans and
participation interest in L/C Obligations and Swing Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Revolving Credit Commitment (which for this purpose includes Loans and
participation interest in L/C Obligations and Swing Loans outstanding
thereunder) or, if the applicable Revolving Credit Commitment is not then in
effect, the principal outstanding balance of the Loans and participation
interest in L/C Obligations and Swing Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Effective Date” is specified in the Assignment and Acceptance, as of the
Effective Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.
(iii)Required Consents. The following consents shall be required for any
assignment in addition to the extent required by Section 13.12(a)(i)(B):
(a)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto within ten (10) Business Days after having received notice thereof;
(b)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment in respect of
such facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;
(c)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
(d)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).
(iv)Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Borrower or Parent.  No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the “Effective Date” specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 hereof with respect to facts and
circumstances occurring prior to the “Effective Date” of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.11 hereof.
(b)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(c)Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.  
(d)Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate the Swing
Line.  In the event of such termination of the Swing Line, the Borrower shall be
entitled to appoint another Lender to act as the successor Swing Line Lender
hereunder (with such Lender’s consent); provided, however, that the failure of
the Borrower to appoint a successor shall not affect the resignation of the
Swing Line Lender.  If the Swing Line Lender terminates the Swing Line, it shall
retain all of the rights of the Swing Line Lender provided hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such termination, including the right to require Lenders to make Revolving Loans
or fund participations in outstanding Swing Loans pursuant to Section 1.14
hereof.
Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Administrative Agent, the L/C Issuer or the Swing
Line Lender are affected thereby, the Administrative Agent, the L/C Issuer, or
the Swing Line Lender, as applicable; provided that:
(i)no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Revolving Credit Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;
(ii)no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definitions of Revolving Credit Termination Date or
Required Lenders, change the provisions of this Section 13.13, release any
guarantor that is a Material Subsidiary (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder or under any other Loan Document; and
(iii)no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby.
Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 13.15. Costs and Expenses; Indemnification.  The Borrower agrees to pay
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are
consummated.  The Borrower further agrees to indemnify the Administrative Agent,
the L/C Issuer, each Lender, and their respective directors, officers,
employees, agents, financial advisors, and consultants against all losses,
claims, damages, penalties, judgments, liabilities and reasonable expenses
(including, without limitation, all reasonable expenses of litigation or
preparation therefor, whether or not the indemnified Person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to any Loan
Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan or
Letter of Credit, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification.  The Borrower, upon
demand by the Administrative Agent, the L/C Issuer, or a Lender at any time,
shall reimburse the Administrative Agent, the L/C Issuer, or such Lender for any
legal or other expenses incurred in connection with investigating or defending
against any of the foregoing (including any settlement costs relating to the
foregoing) except if the same is due to the gross negligence or willful
misconduct of the party to be indemnified.  To the extent permitted by
applicable law, neither the Borrower nor any Guarantor shall assert, and each
such Person hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.
Section 13.16. Set-off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender, the L/C Issuer and each
subsequent holder of any Obligation is hereby authorized by the Borrower and
each Guarantor at any time or from time to time, without notice to the Borrower
or such Guarantor or to any other Person, any such notice being hereby expressly
waived, to set-off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts, and in whatever currency denominated) and any other indebtedness at
any time held or owing by that Lender or that subsequent holder to or for the
credit or the account of the Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of the Borrower or such Guarantor to
that Lender, the L/C Issuer or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, the L/C Issuer or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or Notes and
other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.  
Section 13.17. Entire Agreement.  The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
Section 13.18. Governing Law.  This Agreement and the other Loan Documents
(except as specified therein), and the rights and duties of the parties hereto,
shall be construed and determined in accordance with the internal laws of the
State of Illinois.
Section 13.19. Severability of Provisions.  Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.  All rights, remedies and powers provided
in this Agreement and the other Loan Documents may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.
Section 13.20. Excess Interest.  Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”).  If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess
Interest.  Notwithstanding the foregoing, if for any period of time interest on
any of Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.
Section 13.21. Lender’s and L/C Issuer’s Obligations Several.  The obligations
of the Lenders and the L/C Issuer hereunder are several and not joint.  Nothing
contained in this Agreement and no action taken by the Lenders or the L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and the L/C Issuer a
partnership, association, joint venture or other entity.
Section 13.22. Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby.  The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.  The Borrower, the Guarantors,
the Administrative Agent, the L/C Issuer and the Lenders hereby irrevocably
waive any and all right to trial by jury in any legal proceeding arising out of
or relating to any Loan Document or the transactions contemplated thereby.
Section 13.23 Confidentiality.  Each of the Administrative Agent, L/C Issuer and
each Lender agrees to keep confidential any nonpublic information provided to it
by or on behalf of the Borrower pursuant to or in connection with this Agreement
and identified as such; provided that nothing herein shall prevent any of the
Administrative Agent, L/C Issuer or any Lender from disclosing any such
information (i) to the Administrative Agent, L/C Issuer, or any other Lender,
(ii) to any participant or assignee or prospective participant or assignee so
long as such participant or assignee or prospective participant or assignee
agrees in writing to the requirement that such information be kept confidential
in the manner contemplated by this Section 13.23, (iii) to its employees
involved in the administration of this Agreement, directors, attorneys,
accountants and other professional advisors (each of which shall be instructed
to hold the same in confidence), (iv) in response to the request or demand of
any governmental authority, (v) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any law,
regulation or legal process; provided, however, that such Lender, to the extent
legally permitted to do so, will use its best efforts to notify the Borrower
prior to any disclosure of information contemplated by this subparagraph (v),
(vi) which has been publicly disclosed other than in breach of this Agreement,
(vii) in connection with the exercise of any remedy hereunder or under any
Credit Document, (viii) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary and its obligations, (ix) with the prior written
consent of the Borrower, (x) to the extent such information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Lender or the L/C Issuer on a
non-confidential basis from a source other than the Borrower or any Subsidiary
or any of their directors, officers, employees or agents, including accountants,
legal counsel and other advisors, (xi) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
Commitments hereunder, or (xii) to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (xii).  
Section 13.24. USA Patriot Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
[Signature Pages to Follow]



 
 

--------------------------------------------------------------------------------

 
This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.


“Borrower”
 
CTS Corporation,
   an Indiana corporation
 
By:
/s/ Matthew W. Long
Name:
Matthew W. Long
Title:
Treasurer




 
“Guarantors”
 
CTS Corporation,
   A Delaware corporation
 
By:
/s/ Matthew W. Long
Name:
Matthew W. Long
Title:
Treasurer







CTS Electronic Components, Inc.
 
By:
/s/ Richard G. Cutter
Name:
Richard G. Cutter
Title:
Vice President and Secretary







Dynamics Corporation of America
 
By:
/s/ Richard G. Cutter
Name:
Richard G. Cutter
Title:
Vice President and Secretary

 

 
LTB Investment Corporation
 
By:
/s/ Matthew W. Long
Name:
Matthew W. Long
Title:
Vice President and Treasurer





 
CTS Electronics Manufacturing Solutions, Inc.
 
By:
/s/ Richard G. Cutter
Name:
Richard G. Cutter
Title:
Vice President and Secretary



 
 

--------------------------------------------------------------------------------

 


“Lenders”
 
Harris N.A., in its individual capacity as a Lender, as L/C issuer, and as
Administrative Agent.
 
By:
/s/ Thad D. Rasche
Name:
Thad D. Rasche
Title:
Director


 
 

--------------------------------------------------------------------------------

 



Bank of America, N.A.
 
By:
/s/ Bijon Jalaie
Name:
Bijon Jalaie
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 



PNC Bank, National Association
 
By:
/s/ Chris D. Thornton
Name:
Chris D. Thornton
Title:
Senior Vice President


 
 

--------------------------------------------------------------------------------

 



Wells Fargo, N.A
 
By:
/s/ Martin Erschen
Name:
Martin Erschen
Title:
Vice President


 
 

--------------------------------------------------------------------------------

 




The Northern Trust Company
 
By:
/s/ Phillip McCaulay
Name:
Phillip McCaulay
Title:
Vice President


